 

Exhibit 10.3

 

 

 

ASSET SALE AGREEMENT

Between

CONSOLIDATED WATER POWER CO.,

As Seller,

And

GREAT LAKES UTILITIES

As Buyer

Dated as of November 1, 2010

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS   

Section 1.1

   Definitions      1   

Section 1.2

   Other Definitional and Interpretive Matters      11   

ARTICLE 2

   PURCHASE AND SALE OF ASSETS   

Section 2.1

   Purchase and Sale of Assets      12   

Section 2.2

   Excluded Assets      13   

Section 2.3

   Assumed Obligations      14   

Section 2.4

   Excluded Obligations      15   

Section 2.5

   Conditional Assignment      16   

Section 2.6

   Purchase Price and Payment      16   

Section 2.7

   Prorations and Expenses; Certain Tax Matters      17   

Section 2.8

   Purchase Price Allocation      18   

Section 2.9

   Escrow      19   

ARTICLE 3

   REPRESENTATIONS AND WARRANTIES OF SELLER   

Section 3.1

   Scope      20   

Section 3.2

   Power and Authority      20   

Section 3.3

   Enforceability; Validity      20   

Section 3.4

   Third Party Consents      20   

Section 3.5

   Title to Purchased Assets      21   

Section 3.6

   Environmental      21   

Section 3.7

   Permits      22   

Section 3.8

   Compliance with Law      22   

Section 3.9

   Litigation      22   

Section 3.10

   Taxes      22   

Section 3.11

   No Commissions      22   

Section 3.12

   Insurance      22   

Section 3.13

   Sufficiency of Purchased Assets      22   

Section 3.14

   No Breach Under Assumed Agreements      22   

Section 3.15

   Employment Claims      23   

Section 3.16

   Disclaimer      23   

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES OF BUYER   

Section 4.1

   Scope      23   

Section 4.2

   Power and Authority      23   

Section 4.3

   Enforceability; Validity      23   

Section 4.4

   Third Party Consents      24   

Section 4.5

   Litigation      24   

Section 4.6

   Due Diligence      24   

Section 4.7

   Availability of Funds      25   

Section 4.8

   No Commissions      25   

Section 4.9

   Buyer’s Knowledge      25   

 

i



--------------------------------------------------------------------------------

ARTICLE 5

   COVENANTS   

Section 5.1

   Conduct of Business      25   

Section 5.2

   Consents and Approvals      26   

Section 5.3

   Access and Confidential Information      28   

Section 5.4

   Expenses      29   

Section 5.5

   Efforts to Complete the Transaction      30   

Section 5.6

   Publicity      30   

Section 5.7

   Tax Matters      30   

Section 5.8

   Exhibits and Schedules      32   

Section 5.9

   Interconnection Agreements      32   

Section 5.10

   Further Agreements      32   

Section 5.11

   Real Estate      33   

Section 5.12

   Casualty      34   

Section 5.13

   Environmental Matters      35   

Section 5.14

   Separation      37   

Section 5.15

   Buyer’s Financing      39   

Section 5.16

   Conditions to Closing      40   

Section 5.17

   Seller’s Approval Verification      40   

Section 5.18

   Governing Documents      40   

Section 5.19

   Buyer Post-Closing Conduct      40   

Section 5.20

  

Municipal Defense Waiver

     41   

Section 5.21

   Buyer Covenants      41   

Section 5.22

   Limited Right to Entry      41   

Section 5.23

   Real Estate Lease      42   

Section 5.24

   Anti-Seepage Collar      43   

Section 5.25

   Operations Ramp-Up      43   

Section 5.26

   Deliverability      43   

ARTICLE 6

   CONDITIONS TO THE CLOSING   

Section 6.1

   Conditions to the Obligations of Buyer      43   

Section 6.2

   Conditions to the Obligations of Seller      45   

ARTICLE 7

   CLOSING   

Section 7.1

   Closing      46   

Section 7.2

   Timing and Effectiveness of Actions      46   

Section 7.3

   Seller’s Deliveries      46   

Section 7.4

   Buyer’s Deliveries      48   

ARTICLE 8

   TERMINATION   

Section 8.1

   Termination      49   

Section 8.2

   Effect of Termination      50   

ARTICLE 9

   INDEMNIFICATION   

Section 9.1

   Survival      50   

Section 9.2

   Indemnification by Seller      51   

Section 9.3

   Indemnification by Buyer      51   

Section 9.4

   Indemnification Procedures      51   

 

ii



--------------------------------------------------------------------------------

Section 9.5

   Settlement or Compromise of Third Party Action; Failure to Assume Defense   
  52   

Section 9.6

   Adjustment to Purchase Price      53   

Section 9.7

   General Limitations      53   

Section 9.8

   Additional Limitations      55   

Section 9.9

   Exclusive Remedies      55   

ARTICLE 10

   MISCELLANEOUS   

Section 10.1

   Entire Agreement; Amendment      56   

Section 10.2

   Notices      56   

Section 10.3

   Consents and Approvals      57   

Section 10.4

   Counterparts      57   

Section 10.5

   Parties in Interest; Assignment      57   

Section 10.6

   No Waiver      57   

Section 10.7

   No Third Party Beneficiaries      57   

Section 10.8

   Governing Law      58   

Section 10.9

   Consent to Jurisdiction and Venue      58   

Section 10.10

   Disclosures and Announcements      58   

Section 10.11

   Non-Recourse      58   

Section 10.12

   Exhibits      58   

Section 10.13

   Guaranty      58   

 

iii



--------------------------------------------------------------------------------

 

ASSET SALE AGREEMENT

THIS ASSET SALE AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of November, 2010, by and between CONSOLIDATED WATER POWER COMPANY, a
Wisconsin corporation (“Seller”), and GREAT LAKES UTILITIES, a Wisconsin
municipal electric company (“Buyer”). In consideration of the representations,
warranties and covenants contained in this Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
and intending to be legally bound, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. For purposes of this Agreement, the terms set forth below are
defined as follows:

“Affiliate” means (a) with respect to Buyer, each Member of Buyer, and (b) with
respect to Seller, NewPage-WI and NewPage Corporation.

“Affiliated Interests” means any “affiliated interests” of Seller as that term
is defined in Wis. Stat. § 196.52(1); provided, however, to the extent Seller is
no longer a public utility, the definition of “affiliated interests” in Wis.
Stat. § 196.52(1) shall be interpreted such that references to “public utility,”
“a public utility” and “the public utility” are replaced with “Seller (and its
successors and assigns).”

“Agreement” is defined in the preamble to this Agreement.

“All-in True Interest Cost” means the effective rate of interest on the Proposed
Issuance which takes into consideration (a) the yields at which the bonds would
be offered in a public offering; (b) Buyer’s expected costs of issuance
including underwriters’ discount; (c) any tax subsidy from any Governmental
Authority; and (d) any credit enhancement on the bonds. Such All-in True
Interest Cost for the Proposed Issuance shall be determined by Buyer’s
underwriter and delivered to Seller in writing within thirty (30) days after the
date the final Required Regulatory Approval is granted.

“Ancillary Agreements” means each of the Assignment and Assumption Agreement,
the Bill of Sale, the Quitclaim Deeds, the Services Agreement, the Joint Use
Agreements and any other written contract, agreement or commitment entered into
by and between the Parties simultaneous with the Closing and relating to this
Agreement or the transactions contemplated by this Agreement.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed and delivered by Seller and Buyer at Closing, in the
form of Exhibit 1.1(A).

“Assumed Agreements” is defined in Section 2.1(4).



--------------------------------------------------------------------------------

 

“Assumed Obligations” is defined in Section 2.3.

“Bill of Sale” means the bill of sale to be executed and delivered by Seller at
the Closing, in the form of Exhibit 1.1(B).

“Biron Project” means the Project located in Portage County and Wood County,
with a total maximum nameplate capacity of approximately 8.18 megawatts, FERC
Project No. 2192.

“Bonds” means any bonds, notes, interim certificates, or other evidences of
indebtedness issued by Buyer to obtain Sufficient Financing.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Milwaukee, Wisconsin are authorized or required by Law to be
closed.

“Buyer” is defined in the preamble to this Agreement.

“Buyer Group” is defined in Section 9.2.1

“Buyer’s Indemnity” is defined in Section 9.3.

“Buyer Required Regulatory Approvals” means the approvals set forth on Exhibit
1.1(C).

“Buyer’s Intended Use” means use of any or all of the Projects for generation of
hydroelectric power in a manner consistent with Seller’s operation of the
Projects pursuant to the applicable FERC Licenses.

“Buyer’s Knowledge” means, and is limited to, the actual knowledge of the
following individuals: Nilaksh Kothari, Joseph Pacovsky, Jem Brown, Okho Bohm
Hagedorn, Dennis Dedering (Hydro Project Committee representatives) and Richard
A. Heinemann (special counsel).

“Cash Purchase Price” is defined in Section 2.6.1(b).

“Claims” means administrative, regulatory, or judicial actions or causes of
action, suits, petitions, proceedings (including arbitration proceedings),
investigations, hearings, demands, demand letters, claims, or notices of
noncompliance or violation delivered by any Governmental Authority or other
Person.

“Closing” is defined in Section 7.1.

“Closing Date” is defined in Section 7.1.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
adopted thereunder.

“Confidential Information” is defined in the Confidentiality Agreement.

 

2



--------------------------------------------------------------------------------

 

“Confidentiality Agreement” means the Confidentiality Agreement between NewPage
Corporation and Buyer dated May 22, 2009.

“Consultation Period” is defined in Section 5.12.2.3.

“CPA Firm” means a nationally recognized firm of independent certified public
accountants that has not provided services to Seller, Buyer or any of their
respective Affiliates during the two (2) years prior to the Execution Date, and
that is mutually appointed by Seller and Buyer.

“Documents” means all existing and available files, documents, instruments,
papers, books, reports, tapes, microfilms, photographs, maps, drawings, blue
prints, designs and as-built plans, letters, ledgers, journals, title policies,
soil and other Environmental Condition reports, engineering and building plans,
regulatory filings, operating data and plans, technical and user documentation,
and other similar materials primarily related to the Projects, the Purchased
Assets, or the Assumed Obligations, in each case whether or not in electronic
form. Documents do not include: (a) information which, if provided to Buyer,
would violate any Law or Order or the Governing Documents of Seller or any of
its Affiliates, (b) bids, letters of intent, expressions of interest, or other
proposals received by Seller or its Affiliates from any Person in connection
with the transactions contemplated by this Agreement or otherwise, and
information and analyses relating to such communications and transactions,
(c) any information, the disclosure of which would jeopardize any legal
privilege available to Seller or any of its Affiliates relating to such
information or would cause Seller or any of its Affiliates to breach a
confidentiality obligation by which it is bound, except for such information
that is material to Buyer’s Intended Use and the disclosure of which can be
arranged subject to a mutually-agreeable written confidentially arrangement that
becomes effective post-Closing, (d) any valuations of or related to the
Projects, the Purchased Assets, or the Assumed Obligations, or (e) any
information management systems of Seller.

“Draw Request” is defined in Section 5.14.4.3.

“DuBay Project” means the Project located in Portage County and Wood County,
with a total maximum nameplate capacity of approximately 7.20 megawatts, FERC
Project No. 1953.

“Effective Time” is defined in Section 7.2.

“Emergency Entry Right” is defined in Section 5.22.1.

“Emergency Situation” means any event or circumstance at, on or under the
Purchased Assets or the Projects which poses or could reasonably be expected to
pose an imminent threat (a) to public or personal health or safety, (b) of
substantial damage to an Entrant’s real or personal property, (c) of the
material inability to operate an Entrant’s property or conduct an Entrant’s
regularly-conducted business activities, or (d) of substantial environmental or
regulatory non-compliance that could reasonably be expected to lead to fines or
penalties or result in the Entrant’s loss of a Permit or Environmental Permit.

 

3



--------------------------------------------------------------------------------

 

“Encumbrance” means any lien, mortgage, pledge, security interest, license,
easement, quasi-easement, covenant, condition, declaration, imperfection of
title or other encumbrance or restriction.

“Entrant” is defined in Section 5.22.1.

“Environment” means all or any of the following media: real property, soil, land
surface and subsurface strata, surface waters (including navigable waters,
streams, ponds, drainage basins, and wetlands), groundwater, drinking water
supply, stream sediments, ambient air (including the air within buildings and
the air within other natural or man-made structures above or below ground),
fish, plant and animal life, and any other natural resource.

“Environmental Claim” means a Claim relating to an Environmental Condition,
including a related Claim by any Governmental Authority or other Person seeking
Remedial Action or other relief pursuant to any Environmental Law.

“Environmental Condition” means any condition, known or unknown, foreseen or
unforeseen, relating to or arising out of: (1) a Release, (2) violation of any
Environmental Law or Environmental Permit, (3) the presence of any Hazardous
Material, or (4) the handling of Hazardous Materials.

“Environmental Laws” means all Laws relating to pollution or the protection of
human health, safety, the Environment, or damage to natural resources, including
Laws relating to Releases and threatened Releases or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials. Environmental Laws include the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601, et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. § 136, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.; the
Clean Air Act, 42 U.S.C. § 7401, et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251, et seq.; the Oil Pollution Act, 33 U.S.C. § 2701, et
seq.; the Endangered Species Act, 16 U.S.C. § 1531, et seq.; the National
Environmental Policy Act, 42 U.S.C. § 4321, et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651, et seq.; the Safe Drinking Water Act, 42 U.S.C. §
300f, et seq.; Emergency Planning and Community Right-to-Know Act, 42 U.S.C. §
11001, et seq.; Atomic Energy Act, 42 U.S.C. § 2014, et seq.; Nuclear Waste
Policy Act, 42 U.S.C. § 10101, et seq.; and their state and local counterparts
or equivalents, all as amended from time to time, and regulations issued
pursuant to any of those statutes.

“Environmental Permits” means permits, certifications, licenses, franchises,
approvals, consents, waivers or other authorizations of Governmental Authorities
issued under or with respect to applicable Environmental Laws and used or held
by Seller for the operation of the Projects or the Purchased Assets.

“Escrow Agreement” is defined in Section 2.9.1.

“Escrow Deposit” is defined in Section 2.9.1.

“Estimated Restoration Cost” is defined in Section 5.12.1.

 

4



--------------------------------------------------------------------------------

 

“Excluded Assets” is defined in Section 2.2.

“Excluded Obligations” is defined in Section 2.4.

“Execution Date” means the day and year set forth in the preamble to this
Agreement.

“Expiration Date” is defined in Section 8.1(2).

“Federal Power Act” means the Federal Power Act, as amended, codified at 16
U.S.C. §§ 791, et seq. and the regulations adopted thereunder as of the
effective date of this Agreement.

“Fee Parcel” is defined in Section 2.7.2.2.

“FERC” means the Federal Energy Regulatory Commission.

“FERC License” means the hydropower license for a Project issued by the FERC
pursuant to Part I of the Federal Power Act, together with all regulations,
orders, issuances, filings and correspondence applicable to the Project and
arising under the Federal Power Act, in all cases as in existence on the
Execution Date.

“Final Order” means, with respect to any Required Regulatory Approval, an Order
granting the Required Regulatory Approval that has not been revised, stayed,
enjoined, set aside, annulled, or suspended, and with respect to which all
conditions to effectiveness prescribed in the Required Regulatory Approval or
the Order or otherwise by Law or Order have been satisfied.

“Flowage Rights” means certain non-fee real property interests held by Seller
for limited and specific purposes in connection with operation of one or more of
the Projects, as described with more particularity in Exhibit 2.1(1).

“General Market Shutdown” means a severe constriction of liquidity in the
municipal bond market, as measured at any point in time by a reduction in the
Visible Supply for the preceding calendar month to an amount that is less than
10% of the average Visible Supply over the preceding calendar year. As used in
this definition, “Visible Supply” means the monthly average of the 30-day
visible supply, expressed in dollars, of total competitive and negotiated issues
in the municipal bond market, as published in the then-current edition of The
Bond Buyer. If The Bond Buyer changes the method of computation of Visible
Supply from that in use during June 2010, the parties will negotiate an
appropriate adjustment to this definition.

“Governing Documents” of a Person means the articles or certificate of
incorporation and bylaws, or comparable governing documents, of that Person;
with respect to Buyer, Governing Documents also means, without limitation,
(a) the contract by which Buyer was established pursuant to Wis. Stat. §
66.0825, and (b) Buyer’s certificate of incorporation.

“Governmental Authority” means any nation, state, city, locality, municipality,
or other political subdivision and any body or authority exercising judicial,
legislative, regulatory or administrative functions for any of the foregoing
(including any agency, department, board or commission), or any court or
arbitrator.

 

5



--------------------------------------------------------------------------------

 

“Guaranty” is defined in Section 10.13.

“Hazardous Material” means (a) any chemical, material, substance, or waste which
is now or hereafter defined as or included in the definition of a “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
substance,” “extremely hazardous substance,” “pollutant,” “contaminant,” or
words of similar import under any applicable Environmental Laws; (b) any
petroleum, petroleum products (including crude oil or any fraction thereof),
natural gas, natural gas liquids, liquefied natural gas or synthetic gas useable
for fuel (or mixtures of natural gas and such synthetic gas), or oil and gas
exploration or production waste, polychlorinated biphenyls, asbestos-containing
materials, mercury, and lead-based paints; and (c) any other chemical, material,
substances, waste, or mixture thereof which is prohibited, limited, or regulated
by Environmental Laws.

“Historical Environmental Liabilities” means Losses relating to Environmental
Claims with regard to the Purchased Assets or Leased Office Facility and arising
out of an Environmental Condition at, on or under or migrating to or from the
Purchased Assets or Leased Office Facility and which Environmental Condition
existed prior to the Effective Time, including (a) Losses arising out of the
operations, practices or other activities (or omissions) of Seller (or Seller’s
predecessors in interest) at or on the Purchased Assets, Leased Office Facility
or Projects prior to the Effective Time, and (b) Losses arising out of the
handling, transfer, release, presence or disposal by or on behalf of Seller (or
Seller’s predecessors in interest), prior to the Effective Time, of Hazardous
Materials that originated at or on the Purchased Assets, Leased Office Facility
or the Projects.

“Indemnified Party” is defined in Section 9.4.1.

“Indemnifying Party” is defined in Section 9.4.1.

“Interconnection Agreement” is defined in Section 5.9.

“Interconnection Assignment Agreement” means the agreement allowing the transfer
of the rights and obligations of the Interconnection Agreements from Seller to
Buyer, in the form of Exhibit 5.9.6.

“Issuer” is defined in Section 5.14.4.1.

“Joint Use Agreements” means the Joint Use Agreements to be executed and
delivered by Seller, Buyer and NewPage-WI, as applicable, at Closing, in
substantially the form of Exhibit 1.1(D) for the benefit of Buyer for the
operation of the Purchased Assets and for the benefit of Seller and/or
NewPage-WI for the continued operation of its adjacent paper making facilities,
including language protecting Buyer from Losses that may stem from NewPage-WI
shutting down its paper operations.

“Larger Tax Parcel” is defined in Section 2.7.2.2.

“Leased Office Facility” is defined in Section 5.23.

“Letter of Credit” is defined in Section 5.14.4.1.

 

6



--------------------------------------------------------------------------------

 

“Laws” means applicable laws, statutes, charters, ordinances, decisional law,
common law, rules and regulations.

“Limited CERCLA Waiver” means the form of waiver attached as Exhibit 1.1(E).

“Losses” means losses, liabilities, damages, obligations, payments, costs, and
expenses, including the costs and expenses of any and all related actions,
suits, proceedings, assessments, judgments, settlements, and compromises and all
related reasonable attorneys’ fees and reasonable disbursements.

“Major Casualty” is defined in Section 5.12.2.2.

“Major Casualty Option” is defined in Section 5.12.2.2.

“Major Casualty Option Notice” is defined in Section 5.12.2.3.

“Member” means each “contracting municipality,” as that term is defined in Wis.
Stat. § 66.0825(3)(c), that is a party to the contract or contracts by which
Buyer was established pursuant to Wis. Stat. § 66.0825.

“MISO” is defined in Section 5.26.

“Municipal Defenses” is defined in Section 9.7.5.1.

“NewPage-WI” means NewPage Wisconsin System Inc., the sole direct parent
corporation of Seller.

“Office Lease” is defined in Section 5.23.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority or arbitrator.

“Party” means either Buyer or Seller, as indicated by the context, and “Parties”
means Buyer and Seller.

“Permit” means any license, permit, approval or authorization of a Governmental
Authority which relates to, or is necessary for, the ownership or the operation
of the Projects, but excludes Environmental Permits.

“Permitted Encumbrances” means (a) those Encumbrances set forth in Exhibit
1.1(F); (b) Encumbrances securing or created by or in respect of any of the
Assumed Obligations; (c) statutory liens for current Taxes or assessments not
yet due or delinquent or the validity or amount of which is being contested in
good faith by appropriate proceedings; (d) mechanics’, carriers’, workers’,
repairers’, landlords’, and other similar liens arising or incurred in the
ordinary course of business relating to obligations as to which there is no
default on the part of Seller or the validity or amount of which is being
contested in good faith by appropriate proceedings, provided any such liens
affecting Real Property are insured over by the Title Company at the Closing;
(e) zoning, entitlement, restriction, and other land use and environmental
regulations by FERC or other Governmental Authorities; (f) any

 

7



--------------------------------------------------------------------------------

Encumbrances contemplated or created by this Agreement or the Ancillary
Agreements; (g) any covenants, conditions, restrictions, or other Encumbrances,
or survey matters set forth on the Title Commitments or Surveys and accepted or
deemed accepted by Buyer pursuant to Section 5.11.2 or 5.11.3.; and (i) any
other Encumbrances or matters that do not materially affect Buyer’s Intended
Use.

“Permitted Restricted Activity” is defined in Section 5.13.2.

“Person” means an individual, partnership, corporation, limited liability
company, association, municipality, municipal service corporation, joint stock
company, joint venture, trust, estate, unincorporated organization, labor union,
Governmental Authority or any other entity.

“Post-Closing Title Defect” is defined in Section 9.7.4.1(a).

“Project” means any one of the Biron Project, the DuBay Project, the Stevens
Point Project, the Whiting Project or the Wisconsin Rapids Project.

“Proposed Issuance” means the Buyer’s issuance of Bonds in such amount necessary
for Sufficient Financing.

“Prudent Utility Practice” means any of the practices, methods, and activities
generally accepted in the hydro-electric industry in the United States as good
practices applicable to hydro-electric generating facilities of similar design,
size and capacity as the Projects, including any of the practices, methods or
activities which, in the exercise of reasonable judgment by a prudent
hydro-electric generating facility operator in light of the facts known at the
time the decision was made, would have been expected to accomplish the desired
result at a reasonable cost consistent with good business practices,
reliability, safety, expedition and Laws, including Laws relating to the
protection of public health and safety. “Prudent Utility Practice” is not
intended to be limited to the optimal practices, methods or acts to the
exclusion of all others, but rather to the practices, methods and acts generally
accepted in the hydro-electric utility industry in the United States.

“PSCW” means the Public Service Commission of Wisconsin.

“Purchase Price” is defined in Section 2.6.1.

“Purchased Assets” is defined in Section 2.1.

“Quitclaim Deed” means one of the quitclaim deeds to be executed and delivered
by Seller at the Closing, substantially in the form set forth on Exhibit 1.1(G).

“Real Property” is defined in Section 2.1(1).

“Reciprocal Easement Agreement” is defined in Section 5.11.5.

“Reduction Request” is defined in Section 5.14.4.2.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, disposal, discharge, dispersal, leaching, or migration of
any Hazardous Material at,

 

8



--------------------------------------------------------------------------------

into or onto the Environment, including movement or migration through or in the
air, soil, surface water or groundwater, whether sudden or non-sudden and
whether accidental or non-accidental, or any release, emission or discharge as
those terms are defined in any applicable Environmental Law.

“Remedial Action” means any response action, removal action, remedial action,
corrective action, monitoring program, sampling program, investigation or other
actions taken to (a) clean up, remove, remediate, treat, monitor, assess or
evaluate Hazardous Materials in the Environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so that they do not migrate
or endanger or threaten to endanger, public health or welfare or the
Environment; or (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities, or any other actions
authorized by 42 U.S.C. § 9601, et seq.

“Remote Parcel” means a Fee Parcel that will be included on the Survey but will
not comply with all ALTA/ASCM minimum standard detail requirements.

“Representatives” means, with respect to any Person, that Person’s accountants,
employees, counsel, environmental consultants, financial advisors, and other
agents or representatives.

“Required Regulatory Approval” means a Seller Required Regulatory Approval or a
Buyer Required Regulatory Approval, as applicable.

“Restricted Activity” means any surface or subsurface testing, sampling or
analysis of soil or water, or any other analysis or investigation on or about or
with respect to the Real Property, the Leased Office Facility or any other
Purchased Assets, or any communication with any Governmental Authority relating
to Historical Environmental Liabilities or Environmental Conditions regarding
the Real Property, the Leased Office Facility or any other Purchased Assets,
unless it is a Permitted Restricted Activity.

“Sales Tax Dispute” is defined in Section 5.7.4.2.

“Schedule” means any of the disclosure schedules delivered by Seller to Buyer
concurrently with the execution of this Agreement by the Parties, as
subsequently supplemented or amended in accordance with Section 5.8.

“Seller” is defined in the preamble to this Agreement.

“Seller Group” is defined in Section 9.3.

“Seller Indemnity” is defined in Section 9.2.1.

“Seller Required Regulatory Approvals” means the approvals set forth on Exhibit
1.1(H).

“Seller Title Notice” is defined in Section 5.11.2.

“Seller’s Knowledge” except as provided in Section 3.6.1, means, and is limited
to, the actual knowledge of the following individuals: Thomas Scharff, President
of Seller, Mike Schreier, Controller of Seller, Tom Witt, Resources Manager of
Seller, Gary Romanski, Operations Manager of Seller, and Ron Guay, Senior
Counsel of NewPage Corporation.

 

9



--------------------------------------------------------------------------------

 

“Separation” is defined in Section 5.14.1.

“Services Agreement” means the services agreement to be executed and delivered
by Seller and Buyer at Closing, in substantially the form of Exhibit 1.1(I).

“Stevens Point Project” means the Project located in Portage County, with a
total maximum nameplate capacity of approximately 4.80 megawatts, FERC Project
No. 2110.

“Sufficient Financing” means funds sufficient to finance the Cash Purchase Price
minus the Escrow Deposit on the Closing Date.

“Survey” is defined in Section 5.11.1.

“Tax” means any foreign, federal, state or local income, gross receipts,
occupation, environmental (including taxes under Section 59A of the Code),
customs, duties, registration, alternative or add-on minimum, estimated,
withholding, payroll, employment, unemployment insurance, social security (or
similar), excise, sales, use, value-added, franchise, real property, personal
property, business and occupation, capital stock, stamp or documentary,
transfer, workers’ compensation or other tax, governmental fee or imposition of
any kind whatsoever, including any interest, penalties or additions.

“Tax Return” means any return, report, declaration, claim for refund or
reimbursement, estimate, election, or information statement or bill relating to
any Tax, including any related schedule or attachment and any related amendment
or restatement.

“Temporary Facility License” is defined in Section 5.14.3.

“Temporary Facility License Agreement” is defined Section 5.14.3.

“Third Party Claim” is defined in Section 9.4.2.

“Title Commitment” is defined in Section 5.11.

“Title Company” means First American Title Insurance Company.

“Title Defect” is defined in Section 5.11.2.

“Title Notice” is defined in Section 5.11.2.

“Title Policies” is defined in Section 6.1(7).

“Transferable Environmental Permit” is defined in Section 2.1(6).

“Transferable Permits” is defined in Section 2.1(5).

“Transferable Warranties” is defined in Section 2.1(2).

 

10



--------------------------------------------------------------------------------

 

“Utility ASA” means the Asset Sale Agreement dated February 17, 2010 by and
between Seller and the City of Wisconsin Rapids, acting through WWLC.

“Whiting Project” means the Project located in Portage County, with a total
maximum nameplate capacity of approximately 6.70 megawatts, FERC Project
No. 2590.

“Wisconsin Rapids Project” means the Project located in Wood County, with a
total maximum nameplate capacity of approximately 8.80 megawatts, FERC Project
No. 2256.

“WVIC” means Wisconsin Valley Improvement Company.

“WVIC Shares” means the shares in WVIC, and all right, title and interest
related to the shares in WVIC owned by Seller.

“WWLC” means Wisconsin Rapids Water Works & Lighting Commission.

1.2 Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
apply:

1.2.1 Calculation of Time Period. When calculating any period of time pursuant
to this Agreement, the reference date used in calculating that period will be
excluded. If the last day of any time period is a non-Business Day, the time
period will be extended to the next Business Day.

1.2.2 Dollars. Any reference in this Agreement to “dollars” or “$” means U.S.
dollars.

1.2.3 Exhibits and Schedules. Unless otherwise expressly indicated, any
reference in this Agreement to an “Exhibit” or a “Schedule” refers to an Exhibit
or Schedule to this Agreement. The Exhibits and Schedules to this Agreement are
incorporated and made a part of this Agreement as if set forth in full in this
Agreement and are an integral part of this Agreement. Capitalized terms used but
not otherwise defined in a Schedule or Exhibit have the meanings set forth in
this Agreement.

1.2.4 Gender and Number. Any reference in this Agreement to gender includes all
genders, and the meaning of defined terms applies to both the singular and the
plural of those terms.

1.2.5 Headings. The division of this Agreement into Articles, Sections, and
other subdivisions and the insertion of headings are for convenience of
reference only and do not affect, and will not be utilized in construing or
interpreting, this Agreement. All references in this Agreement to a “Section”
are to the corresponding Section of this Agreement unless otherwise specified.

1.2.6 Including. The word “including” or any variation thereof means “including
without limitation” and does not limit any general statement that it follows to
the specific or similar items or matters immediately following it.

1.2.7 Interpretation. If any term or condition of this Agreement is found to be
ambiguous, the ambiguity shall not be construed against any one particular Party
and/or in favor of any one particular Party, and such ambiguous language shall
be in all cases construed as a whole according to its fair and reasonable
meaning.

 

11



--------------------------------------------------------------------------------

 

ARTICLE 2

PURCHASE AND SALE OF ASSETS

2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall sell, assign, convey, transfer and
deliver to Buyer, and Buyer shall purchase and acquire from Seller, free and
clear of all Encumbrances except Permitted Encumbrances, all of Seller’s right,
title and interest in, to and under the real and personal property, tangible or
intangible, described below, as they exist at the Effective Time, except to the
extent that such assets are Excluded Assets (collectively, the “Purchased
Assets”):

 

  (1) the Fee Parcels and the Flowage Rights, and other real property and real
property interests related to the Projects, described on Exhibit 2.1(1)
(collectively, the “Real Property”);

 

  (2) the machinery, equipment, tools, furniture, furnishings and other fixed
assets listed on Exhibit 2.1(2), and all related warranties by manufacturers or
vendors to the extent that those warranties are freely transferable (such
warranties are referred to in this Agreement as the “Transferable Warranties”);

 

  (3) the inventory of supplies, stores, tools, parts and materials used in
connection with the Projects, as identified on Exhibit 2.1(3);

 

  (4) all licenses (other than Permits), contracts, agreements, purchase orders,
commitments, understandings or arrangements (other than those with Affiliates,
unless listed on Exhibit 2.1(4)) to which Seller is a party or by which it is
bound and that primarily relate to the Projects or the Purchased Assets (as
described elsewhere in this Section 2.1), all as set forth on Exhibit 2.1(4)
(collectively, the “Assumed Agreements”);

 

  (5) the Permits that are listed on Exhibit 2.1(5), in each case to the extent
they are freely assignable (the “Transferable Permits”);

 

  (6) the Environmental Permits that are listed on Exhibit 2.1(6), in each case
to the extent the same are freely assignable (the “Transferable Environmental
Permits”);

 

  (7) the Documents;

 

  (8) the facilities and equipment required to interconnect the Projects to the
distribution grid as described on Exhibit 2.1(8), that on the Closing Date will
be owned and operated by WWLC;

 

12



--------------------------------------------------------------------------------

 

  (9) the WVIC Shares; and

 

  (10) the additional assets set forth on Exhibit 2.1(10).

2.2 Excluded Assets. The Purchased Assets do not include any property or assets
of Seller not described in Section 2.1 and, notwithstanding any provision to the
contrary contained in Section 2.1 or elsewhere in this Agreement, the Purchased
Assets do not include any of the following property or assets of Seller (all
assets excluded pursuant to this Section 2.2 are referred to in this Agreement
as the “Excluded Assets”):

 

  (1) cash, cash equivalents and bank deposits;

 

  (2) real property or real property interests of Seller not described on
Exhibit 2.1(1);

 

  (3) machinery, equipment, tools, furniture, furnishings or other fixed assets
of Seller not described on Exhibit 2.1(2);

 

  (4) inventory of supplies, stores, tools, parts or materials of Seller not
used in the operation of the Projects;

 

  (5) receivables or other rights to receive payments to the extent attributable
to any period prior to the Effective Time;

 

  (6) books, records, or the like other than the Documents;

 

  (7) assets that have been disposed of prior to the Closing Date without
violation of this Agreement;

 

  (8) the rights of Seller arising under or in connection with this Agreement,
any Ancillary Agreement, or any certificate or other document delivered in
connection with this Agreement or any Ancillary Agreement, or any of the
transactions contemplated by this Agreement or by any Ancillary Agreement;

 

  (9) certificates of deposit, shares of stock (other than the WVIC Shares),
securities, bonds, debentures, evidences of indebtedness, and any other debt or
equity interest in any Person;

 

  (10) the names “NewPage,” “NewPage Wisconsin System,” “NewPage Wisconsin
System Inc.,” “SENA,” “Stora Enso North America,” “Consolidated Water Power,”
“Consolidated Water Power Company” and any derivative of any of the foregoing,
and any related, similar, and other trade names, trademarks, service marks, and
logos of Seller and its Affiliates;

 

  (11) subject to the prorations provided for in Section 2.7 and Seller’s
obligations both to pay and to indemnify and hold Buyer harmless with respect to
certain Taxes pursuant to this Agreement, any refund or credit (a) related to
Taxes paid by or on behalf of Seller, whether such refund is received as a
payment or as a credit against future Taxes payable, or (b) relating to a period
before the Effective Time;

 

13



--------------------------------------------------------------------------------

 

  (12) except as expressly provided in Section 2.1(2), the Claims of Seller
against any Person;

 

  (13) insurance policies and rights under insurance policies, including any
insurance policies and rights in respect of the Purchased Assets or the Projects
(including any right to receive proceeds for Losses associated with the Projects
or the Purchased Assets, or otherwise);

 

  (14) software, software licenses, information systems, management systems, and
any items set forth in or generally described in the second sentence of the
definition of “Documents” in Section 1.1, except as specifically identified in
Exhibit 2.1(2); and

 

  (15) the other assets and rights set forth on Exhibit 2.2.

2.3 Assumed Obligations. At the Closing, Buyer shall assume and agree to perform
and discharge all of the debts, liabilities, obligations, duties,
responsibilities and all other forms of Losses (whether absolute or contingent,
monetary or non-monetary, direct or indirect, known or unknown, or matured or
unmatured, or of any other nature), to the extent relating to or arising out of
the Purchased Assets or the Projects and first becoming due and owing after the
Effective Time, other than the Excluded Obligations and except to the extent
specifically referenced below (collectively, the “Assumed Obligations”), in each
case in accordance with their respective terms and subject to their respective
conditions, including the following liabilities and obligations:

 

  (1) liabilities and obligations under the Assumed Agreements, the Transferable
Permits, and the Transferable Environmental Permits which become due and owing
at or after the Effective Time, except as expressly provided in Section 2.4(2);

 

  (2) liabilities, obligations, Environmental Claims, and demands arising under,
in respect of, or relating to compliance or non-compliance by any Person with
past, present, and future Environmental Laws and Environmental Permits, to the
extent existing, arising, or asserted with respect to the Projects or the
Purchased Assets at or after the Effective Time, except for Historical
Environmental Liabilities;

 

  (3) Historical Environmental Liabilities that result from or arise in
connection with a breach of the covenants in Section 5.13;

 

  (4)

except as set forth in Exhibit 2.3(4), liabilities and obligations accruing or
arising at or after the Effective Time (a) under any FERC Orders applicable to
the Projects or the Purchased Assets or that otherwise affect or govern the
rates, services or operations of the Projects or their saleable output, (b) the
FERC Licenses, and (c) imposed on Buyer, or on the Purchased Assets or Projects,
in

 

14



--------------------------------------------------------------------------------

 

connection with any Required Regulatory Approval, unless such liabilities and
obligations were originally imposed on Seller prior to Effective Time and were
necessary to bring the project or Projects into compliance with FERC Licenses;

 

  (5) liabilities and obligations associated with the Purchased Assets or the
Projects in respect of Taxes for which Buyer is liable pursuant to Section 2.7
or 5.7;

 

  (6) liabilities to third parties for personal injury, property damage, tort or
other Losses arising out of the ownership or operation of the Projects or
Purchased Assets under any Law, including liabilities for such Losses associated
with the employment or termination of employment of any employees of NewPage–WI
transferred to Buyer, as well as Losses for workers’ compensation, arising on or
after the Effective Date, or with respect to Losses for workers’ compensation,
arising or accruing prior to the Effective Date but filed more than twenty four
(24) months after the Effective Date, except to the extent that such Losses
arise out of any act or omission by Seller occurring prior to the Effective
Date;

 

  (7) liabilities, duties and obligations related to the WVIC Shares which first
become due and owing at or after the Effective Time;

 

  (8) liabilities and obligations expressly allocated to the Buyer in any of the
Ancillary Agreements; and

 

  (9) liabilities and obligations not otherwise expressly listed or described in
this Section 2.3 that are associated with the ownership, possession, use or
operation of the Projects or the Purchased Assets and arising during or related
to the period from and after the Effective Time, including those liabilities and
obligations set forth on Exhibit 2.3(9).

2.4 Excluded Obligations. Except as specifically provided in this Section 2.4,
Buyer does not assume and will not be obligated to pay, perform or other
otherwise discharge any of the following liabilities or obligations
(collectively, the “Excluded Obligations”):

 

  (1) (a) liabilities or obligations of Seller related to the Projects and
Purchased Assets, in each case arising during or related to the period prior to
the Effective Time; provided, however, that to the extent that the events or
circumstances giving rise to those liabilities or obligations are continued or
repeated by Buyer, its Affiliates, Representatives, invitees and/or their
respective successors and assigns after the Effective Time any Losses that
relate to both pre-Effective Time events or circumstances and continued or
repeated events or circumstances will be equitably allocated between and
retained or assumed, as applicable, by the Parties, (b) liabilities or
obligations of Seller to the extent related to any Excluded Assets, and
(c) Historical Environmental Liabilities, except Historical Environmental
Liabilities that become Assumed Obligations pursuant to Section 2.3(3);

 

15



--------------------------------------------------------------------------------

 

  (2) liabilities or obligations of Seller for any breach or default by Seller
of or under the Assumed Agreements or the Transferable Permits prior to the
Effective Time;

 

  (3) liabilities or obligations in respect of Taxes of Seller resulting from
the transactions contemplated by this Agreement, except for Taxes for which
Buyer is liable pursuant to Section 2.7 or 5.7;

 

  (4) liabilities or obligations arising from any Claim that is not based on an
Assumed Obligation and that arises from an incident or occurrence that
(a) resulted in bodily injury or property damage to a Person other than Buyer or
Seller or any of their respective Affiliates, (b) relates to the Purchased
Assets or the Projects, and (c) occurred prior to the Effective Time;

 

  (5) Any annual or headwater benefit charges due under the FERC Licenses for
periods prior to the Effective Time; and

 

  (6) all other liabilities of Seller except to the extent such liabilities
constitute an Assumed Obligation.

2.5 Conditional Assignment. To the extent that the assignment of any Assumed
Agreement, Transferable Warranty, Transferable Permit, or Transferable
Environmental Permit by Seller to Buyer is not permitted without the consent or
approval of one or more other parties, this Agreement shall not be deemed to
constitute an undertaking to assign the same if that consent or approval is not
given. The Parties shall use commercially reasonable efforts (without the
obligation on the part of either Party to pay any money, assume or incur any
liability or agree to any change in the terms of any Assumed Agreement,
Transferable Warranty, Transferable Permit or Transferable Environmental Permit)
to secure any required consent or approval. If a required consent or approval to
the assignment of an Assumed Agreement or Transferable Warranty is not obtained
prior to Closing, Seller shall cooperate with Buyer following the Closing in any
commercially reasonable arrangement designed to provide Buyer with the benefits
under the Assumed Agreement or Transferable Warranty to the extent not assigned.

2.6 Purchase Price and Payment.

2.6.1 Purchase Price. The purchase price (the “Purchase Price”) for the purchase
of the Purchased Assets shall be (a) the assumption of the Assumed Obligations,
and (b) Seventy Million Dollars ($70,000,000) (the “Cash Purchase Price”).

2.6.2 Payment. The Purchase Price shall be paid at the Closing as follows:
(a) Buyer shall execute and deliver to Seller the Assignment and Assumption
Agreement, and (b) Buyer shall deliver to Seller an amount equal to the Cash
Purchase Price by wire transfer of immediately available funds to an account
that Seller designates at least two (2) Business Days prior to the time for
payment specified in this Agreement.

 

16



--------------------------------------------------------------------------------

 

2.7 Prorations and Expenses; Certain Tax Matters.

2.7.1 Generally. All Taxes, utility charges or assessments, and similar items
customarily prorated, including those listed below, to the extent relating to
the Projects or the Purchased Assets, will be prorated as of the Effective Time,
with Seller liable to the extent those items relate to any period prior to the
Effective Time, and Buyer liable to the extent such items relate to any period
from and after the Effective Time. To the extent that Seller determines in good
faith that amounts to be prorated under this Section 2.7 can be reasonably
estimated at Closing, Seller will provide Buyer with such estimate at least ten
(10) Business Days prior to Closing and the Parties will adjust the amounts paid
at Closing to reflect such prorations. Such items to be prorated will include:

 

  (1) personal property and real property Taxes, assessments and other similar
charges, including charges for water, telephone, electricity, and other
utilities;

 

  (2) any permit, license, registration, compliance assurance fees or other fees
with respect to any Transferable Permits and Transferable Environmental Permits;

 

  (3) rents under any leases of personal property identified on Schedule 2.1(4);
and

 

  (4) Taxes, fees and other amounts under Chapter 76 of the Wisconsin Statutes.

2.7.2 Real Property Taxes.

2.7.2.1 Generally. Taxes on Real Property, if any, shall be deemed to be paid on
a calendar year basis in which the Taxes are first billed. Taxes on Real
Property which are first billed in years prior to the year of Closing shall be
paid by Seller in full prior to Closing, without any proration. Taxes on Real
Property which are first billed in the year of Closing shall be prorated so that
Seller shall be charged with such Real Property Taxes from the first day of such
year up to the Effective Time, and Buyer shall be charged with such Real
Property Taxes for the balance of the year. Installments of special assessments
due and payable in years prior to Closing shall be paid by Seller; installments
due and payable for the year of Closing shall be prorated between Buyer and
Seller up to the Effective Time; and installments due and payable after the
Effective Time shall be Buyer’s responsibility. All prorations will be based
upon the most recent available Tax rates, assessments, valuations and/or other
available and applicable information. Any prorations will be made so as to avoid
duplication of any items.

2.7.2.2 Split Tax Bills. If real property Taxes for any fee parcel included in
the Real Property (each a “Fee Parcel”) are assessed on a larger parcel of which
each such Fee Parcel is a part (each a “Larger Tax Parcel”), then real property
Taxes allocated to the Fee Parcel for purposes of making the foregoing
prorations and any post-Closing payments (until the taxing authority issues a
separate Tax bill for the Fee Parcel) shall be determined by separately
calculating a prorated Tax amount for the land and for any improvements in the
Fee Parcel and combining those two amounts as follows:

 

  (1) the prorated Tax amount for land in the Fee Parcel is the real property
Taxes for the Larger Tax Parcel multiplied by (i) the fraction obtained by
dividing the number of square feet of land in the Fee Parcel by the number of
square feet of land in the Larger Tax Parcel, and further multiplied by (ii) the
fraction obtained by dividing the assessed value of the land for the Larger Tax
Parcel by the total assessed value (land and improvements) for the Larger Tax
Parcel, and

 

17



--------------------------------------------------------------------------------

 

  (2) the prorated Tax amount for improvements in the Fee Parcel is the real
property Taxes for the Larger Tax Parcel multiplied by (i) the fraction obtained
by dividing the number of square feet in the buildings located on the Fee Parcel
by the number of square feet in the buildings located on the Larger Tax Parcel,
and further multiplied by (ii) the fraction obtained by dividing the assessed
value of the improvements for the Larger Tax Parcel by the total assessed value
(land and improvements) for the Larger Tax Parcel.

Until the taxing authority divides the bill for real property Taxes between the
Fee Parcel and the remainder of the Larger Tax Parcel, Seller will be
responsible for and pay directly to the taxing authority, prior to delinquency,
the entire tax bill for the amount of unsplit tax parcels and promptly send
evidence of such payment to the Buyer, along with Seller’s calculation of
Buyer’s share of such tax bill(s) calculated pursuant to this Section 2.7.2.2.
Buyer shall then remit to Seller, within thirty (30) days of Buyer’s receipt of
Seller’s reimbursement calculation, Buyer’s required contribution applicable to
such tax bills.

2.7.3 Post-Closing Adjustments. The proration of all items under this
Section 2.7 will be recalculated by Buyer within thirty (30) days following the
date upon which the actual amounts become available to Buyer. Buyer will notify
Seller promptly of the recalculated amounts, and will provide Seller with all
documentation relating to the recalculations, including tax statements and other
notices from third parties. The Parties will make such payments to each other as
are necessary to reconcile any estimated amounts prorated as of the Effective
Time with the final amounts to be prorated. Seller and Buyer agree to furnish
each other with such documents and other records as may be reasonably requested
in order to confirm all proration calculations made pursuant to this
Section 2.7.

2.7.4 Disagreements. If Seller and Buyer disagree about any calculation pursuant
to this Section 2.7, the Parties shall first attempt to resolve the disagreement
amicably. If Seller and Buyer cannot agree on a resolution within thirty
(30) days after the disagreement arises, either Party may submit the remaining
differences to the CPA Firm, acting as an expert and not as an arbitrator, for
resolution. The decision of the CPA Firm shall be final and binding and its
expenses shall be shared equally by Seller and Buyer.

2.8 Purchase Price Allocation. For purposes of Section 1060 of the Code, the
Purchase Price, liabilities assumed and other relevant items shall be allocated
among the Purchased Assets as set forth on Exhibit 2.8. Buyer and Seller shall:
(a) be bound by such allocation for purposes of determining any federal, state
or local income Taxes, (b) prepare and file their federal, state or local income
and franchise Tax Returns on a basis consistent with such allocation, and
(c) take no position inconsistent with such allocation on any federal, state or
local income and franchise Tax Return or in any proceeding before any taxing

 

18



--------------------------------------------------------------------------------

authority. The obligations of Buyer and Seller under this Section 2.8 shall
survive the Closing. In the event of a dispute over the application of Exhibit
2.8, the Parties shall attempt to resolve the disagreement amicably. If Seller
and Buyer cannot agree on a resolution within thirty (30) days after the
disagreement arises, either Party may submit the remaining differences to the
CPA Firm, acting as an expert and not as an arbitrator, for resolution. The
decision of the CPA Firm shall be final and binding and its expenses shall be
shared equally by Seller and Buyer.

2.9 Escrow.

2.9.1 Escrow Deposit. Immediately upon execution of this Agreement, Buyer shall
deposit one million dollars ($1,000,000) into an escrow account (“Escrow
Deposit”), with an escrow agent selected by Seller and reasonably acceptable to
Buyer, and subject to an escrow agreement (“Escrow Agreement”) in a form
mutually agreeable to the Parties. At the Closing the Escrow Deposit shall be
credited to the Cash Purchase Price and paid to Seller by wire transfer in
accordance with Section 2.6.2.

2.9.2 Escrow Deposit Released to Seller. The Escrow Deposit shall be released to
Seller if this Agreement is terminated:

2.9.2.1 By either Party because Buyer fails to obtain approvals from its Members
or Board of Directors necessary for Closing pursuant to Section 4.4 or fails to
deliver a certified copy of such approvals to Seller pursuant to
Section 7.4(10);

2.9.2.2 By Buyer pursuant to Section 8.1(3)(a) as a result of Buyer’s failure to
obtain Sufficient Financing, unless the conditions stated in either
Section 6.1(8) or 6.1(9) are not met, or unless such failure is solely due to a
General Market Shutdown prevailing during the thirty (30) days after Buyer’s
receipt of the last Buyer Required Regulatory Approval;

2.9.2.3 By Seller or Buyer pursuant to Section 8.1(2), 8.1(3)(a) and/or
8.1(4)(a), if terminated as a result of Buyer’s failure to exercise good faith
in its performance of any material obligation of Buyer under this Agreement
and/or in fulfilling any material condition under this Agreement within Buyer’s
control, and which failure proximately caused or resulted in the failure of the
transactions contemplated by this Agreement to be consummated on or before the
Expiration Date.

2.9.2.4 By Seller pursuant to Section 8.1(4)(b).

2.9.3 Escrow Deposit Returned to Buyer. If this Agreement is terminated for any
reason other than those expressly set forth in Section 2.9.2, the Escrow Deposit
shall be released and returned to Buyer.

2.9.4 Remedy Not Exclusive. In furtherance of Section 8.2, nothing in this
Section 2.9 shall prevent either Party from pursuing any other remedies that may
be available at law or equity in the event this Agreement is terminated;
provided, however, that release of the Escrow Deposit to Seller pursuant to
Section 2.9.2.2 shall be Seller’s sole and exclusive remedy for termination of
this Agreement due to the circumstances described in such Section 2.9.2.2, but
provided further, however, that such remedy shall be in addition to and not in
lieu

 

19



--------------------------------------------------------------------------------

of any other remedies available to Seller at law or in equity in respect of any
breach by Buyer of any covenant or agreement in this Agreement occurring prior
to the date of termination of this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

3.1 Scope. As an inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, Seller makes the
representations and warranties to Buyer set forth in this Article 3 except as
set forth in, or qualified by any matter set forth in, the Schedules. Unless
otherwise expressly stated, references to specific, numbered Schedules in this
Article 3 do not limit the general applicability of the exceptions,
qualifications, and other matters set forth in all other Schedules to each and
every representation and warranty of Seller set forth in this Article 3.

3.2 Power and Authority. Seller is a corporation duly incorporated, validly
existing and in active status under the Laws of the State of Wisconsin and has
full power, legal right and authority to enter into, execute and deliver this
Agreement, the Ancillary Agreements and the other agreements, instruments and
documents contemplated by this Agreement or the Ancillary Agreements. The
execution and delivery of this Agreement, the Ancillary Agreements, and Seller’s
full performance thereunder, has been duly authorized by Seller.

3.3 Enforceability; Validity. This Agreement is, and each Ancillary Agreement to
be executed and delivered by Seller at the Closing will be, duly and validly
executed and delivered by Seller, and this Agreement is, and each Ancillary
Agreement to be executed and delivered by Seller at the Closing will be, a
validly and legally binding obligation of Seller, enforceable against Seller in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency or other similar laws affecting or relating
to enforcement of creditors’ rights generally or general principles of equity.
Neither the execution and delivery of this Agreement or any Ancillary Agreement
nor the performance by Seller of the provisions of this Agreement or Ancillary
Agreement will (a) violate the Governing Documents of Seller, (b) result in a
default (or give rise to any right of termination, cancellation or acceleration)
under any note, bond, mortgage, indenture, license, agreement or other
instrument or license to which Seller is a party or by which Seller, the
Projects or any of the Purchased Assets are bound, or (c) violate any Law or
Order by which Seller, the Projects or the Purchased Assets are bound, except,
in the case of the foregoing clauses (b) and (c), as would not prevent the
Closing or Seller’s performance of this Agreement.

3.4 Third Party Consents. Except as otherwise set forth on Schedule 3.4, no
material authorization, consent, waiver or approval of or filing with or
notification to any third party (including a Governmental Authority) is required
to be obtained by Seller in connection with its sale and transfer of the
Purchased Assets to Buyer on the terms and conditions set forth in this
Agreement and to permit Seller to perform its other obligations under this
Agreement and any Ancillary Agreement to which it is a party other than the
Seller Required Regulatory Approvals.

 

20



--------------------------------------------------------------------------------

 

3.5 Title to Purchased Assets. Except as otherwise set forth on Schedule 3.5,
Seller has (a) good and defensible title to all of the tangible and intangible
personal property constituting part of the Purchased Assets, free and clear of
all Encumbrances other than the Permitted Encumbrances, (b) good and marketable
fee simple title to the Fee Parcels to be conveyed free and clear of all
Encumbrances other than Permitted Encumbrances, and (c) good and defensible
title to the Flowage Rights to be conveyed to the full extent of Seller’s
interests in such Flowage Rights.

3.6 Environmental.

3.6.1 Scope. The only representations and warranties given in respect to
Environmental Laws, Environmental Permits, Environmental Claims, or other
environmental matters are those contained in this Section 3.6, and no other
representations or warranties contained in this Agreement will be deemed to
constitute, directly or indirectly, a representation and warranty with respect
to Environmental Laws, Environmental Permits, Environmental Claims, other
environmental matters, or matters incident to or arising out of or in connection
with any of the foregoing. For purposes of this Section 3.6, “Seller’s
Knowledge” means, and is limited to, the actual knowledge of Thomas Scharff,
President of Seller, Mike Schreier, Controller of Seller, Tom Witt, Resources
Manager of Seller, and Steve List, Manager, Water Quality and Solid Waste
Programs of NewPage.

3.6.2 Environmental Permits. Except as set forth on Schedule 3.6.2(A),
(a) Seller presently possesses all Environmental Permits necessary to operate
the Projects as they are currently being operated, and (b) to Seller’s
Knowledge, Seller is in compliance with the requirements of Environmental
Permits and Environmental Laws applicable to its ownership and operation of the
Projects and the Purchased Assets. Schedule 3.6.2(B) lists all material
Environmental Permits held by Seller related to the operation of the Projects.

3.6.3 Environmental Claims. Except as set forth on Schedule 3.6.3 and for
matters that have been resolved prior to the Execution Date or that will be
resolved prior to the Closing, Seller has not received since December 21, 2007,
from any Governmental Authority or third party, any notice of any pending or
threatened Environmental Claim relating to the Seller’s ownership and operation
of the Projects or the Purchased Assets, and to Seller’s Knowledge, the Projects
are being operated in all material respects in compliance with applicable
Environmental Laws.

3.6.4 Hazardous Materials. Except as set forth on Schedule 3.6.4 and for matters
that have been resolved prior to the Execution Date or that will be resolved
prior to the Closing, Seller has not been identified as a potentially
responsible party under any Environmental Law with respect to Releases of
Hazardous Materials at the Real Property and no such notification of the
identification of Seller as a potentially responsible party is pending or, to
Seller’s Knowledge, threatened.

3.6.5 Releases. Except as set forth on Schedule 3.6.5, to Seller’s Knowledge, no
Release has occurred at the Fee Parcels which is reasonably likely to give rise
to an Environmental Claim against Seller.

 

21



--------------------------------------------------------------------------------

 

3.6.6 Certain Environmental Documents. Seller has delivered to Buyer true and
complete copies of any and all Documents that pertain to Environmental
Conditions related to the Fee Parcels.

3.7 Permits. Schedule 3.7 is a list of all Permits pertaining to the Projects.
Except as set forth on Schedule 3.7, Seller currently has all Permits that are
required by Law for the ownership and operation of the Projects as presently
operated, all of which are in full force and effect. Except as set forth on
Schedule 3.7, is not in material violation of any terms or conditions of any
such Permit.

3.8 Compliance with Law. Except as otherwise set forth on Schedule 3.8, and
excluding any representation or warranty regarding Environmental Laws, which is
governed exclusively by Section 3.6, the Projects are being operated in material
compliance with all Laws.

3.9 Litigation. Except as described on Schedule 3.9, there are no material
Claims pending or, to Seller’s Knowledge, threatened against or otherwise
related to Seller or the Purchased Assets, at law or in equity, nor is Seller
subject to any Order relating to the ownership or operation of the Projects or
the Purchased Assets which could impair the ability of Seller to perform its
obligations under this Agreement or any Ancillary Agreement.

3.10 Taxes. All Tax Returns relating to the Projects or the Purchased Assets
required to have been filed by Seller as of the Execution Date have, to Seller’s
Knowledge, been timely filed and properly prepared, and all Taxes shown on those
Tax Returns have been paid in full. Other than Permitted Encumbrances, there are
no liens for Taxes upon any of the Purchased Assets.

3.11 No Commissions. Except for a fee payable by Seller to Sanabe & Associates,
LLC, no commissions or brokers’ or finders’ fees are payable by, through or on
account of any acts of Seller in connection with this Agreement or the
transactions contemplated by this Agreement.

3.12 Insurance. Seller or one or more of its Affiliates maintain the insurance
policies listed at Schedule 3.12, all of which are in full force and effect.

3.13 Sufficiency of Purchased Assets. Taken together, (i) the Purchased Assets
constitute substantially all of the material tangible and intangible assets
sufficient for Buyer’s Intended Use, (ii) to Seller’s Knowledge, to the extent
applicable, the Purchased Assets have been maintained and operated in accordance
with Prudent Utility Practice since December 21, 2007, and (iii) the Excluded
Assets are not materially required for Buyer’s Intended Use.

3.14 No Breach Under Assumed Agreements. To Seller’s Knowledge, (a) there is
not, under any of the Assumed Agreements, any material breach, violation or
default on the part of Seller or on the part of any of the other parties to the
Assumed Agreements, and (b) the Assumed Agreements are legal, valid, binding,
enforceable and in full force and effect and, except as contemplated by this
Agreement or the Ancillary Agreements, will continue to be so on identical terms
following the consummation of the transactions contemplated by this Agreement.

 

22



--------------------------------------------------------------------------------

 

3.15 Employment Claims. Except as described in Schedule 3.15, to Seller’s
Knowledge there are no workers’ compensation claims pending or threatened
related to employees of NewPage-WI that may or are reasonably likely to become
an Assumed Obligation.

3.16 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 3, SECTION 5.24
OR IN ANY ANCILLARY AGREEMENT, BUYER IS ACQUIRING THE PROJECTS AND THE PURCHASED
ASSETS “AS IS, WHERE IS” AND “WITH ALL FAULTS” AND SELLER HAS NOT MADE AND DOES
NOT MAKE ANY REPRESENTATION OR WARRANTY OF ANY NATURE AS TO THE PROJECTS OR THE
PURCHASED ASSETS (INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE) OR ANY REPRESENTATION OR WARRANTY AS TO THE VALUE,
CONDITION, NATURE, CAPABILITY, INCLUDING ELECTRICAL OUTPUT CAPABILITY, OF THE
PROJECTS OR ANY PURCHASED ASSET), AND BUYER BY THIS AGREEMENT EXPRESSLY
ACKNOWLEDGES THAT NO SUCH OTHER REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE BY
SELLER OR RELIED UPON BY BUYER. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY
ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES, PROMISES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROJECTS OR THE PURCHASED
ASSETS MADE OR FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR OTHER PERSON
REPRESENTING OR PURPORTING TO REPRESENT SELLER, UNLESS THE WARRANTIES,
GUARANTIES, PROMISES, STATEMENTS, REPRESENTATIONS OR INFORMATION ARE EXPRESSLY
AND SPECIFICALLY SET FORTH IN THIS ARTICLE 3, SECTION 5.24 OR IN ANY ANCILLARY
AGREEMENT.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

4.1 Scope. As an inducement to Seller to enter this Agreement and to consummate
the transactions contemplated by this Agreement, Buyer makes the representations
and warranties to Seller set forth in this Article 4.

4.2 Power and Authority. Buyer is a municipal electric company duly established
under Wis. Stat. § 66.0825, validly existing and in active status under the Laws
of the State of Wisconsin, with full power, legal right, and authority to enter
into, execute and deliver this Agreement and the other agreements, instruments
and documents contemplated by this Agreement or the Ancillary Agreements. The
execution and delivery of this Agreement and the Ancillary Agreements, and
Buyer’s full performance thereunder, has been duly authorized by Buyer.

4.3 Enforceability; Validity. This Agreement is, and each Ancillary Agreement to
be executed and delivered by Buyer at the Closing will be, duly and validly
executed and delivered by Buyer, and this Agreement is, and each Ancillary
Agreement to be executed and delivered by Buyer at the Closing will be, a
validly and legally binding obligation of Buyer, enforceable against Buyer in
accordance with their respective terms, except as enforceability

 

23



--------------------------------------------------------------------------------

may be limited by applicable bankruptcy, insolvency or other similar laws
affecting or relating to enforcement of creditors’ rights generally or general
principles of equity. Neither the execution and delivery of this Agreement or
any such other agreement nor the performance by Buyer of the provisions of this
Agreement or any such other agreement will (a) violate the Buyer’s Governing
Documents, (b) violate any Law or Order by which Buyer is bound, or (c) result
in a default (or give rise to any right of termination, cancellation or
acceleration) under any note, bond, mortgage, indenture, license, agreement or
other instrument or license to which Buyer is a party or by which Buyer or its
property is bound, except, in the case of the foregoing clauses (b) and (c), as
would not prevent the Closing or Buyer’s performance of this Agreement.

4.4 Third Party Consents. Except as otherwise set forth on Schedule 4.4, no
material authorization, consent, waiver or approval of or filing with or
notification to any third party (including a Governmental Authority) is required
to be obtained by Buyer in connection with its purchase of the Purchased Assets
from Seller on the terms and conditions set forth in this Agreement and to
permit Buyer to perform its other obligations under this Agreement and any
Ancillary Agreements to which it is a party other than the Buyer Required
Regulatory Approvals.

4.5 Litigation. There are no claims, actions, suits or proceedings now pending
or, to Buyer’s Knowledge, threatened against or affecting Buyer, at law or in
equity, or before or by any Governmental Authority which may impair the ability
of Buyer to perform this Agreement or any other agreement to be entered into at
the Closing or which questions the validity or propriety of this Agreement or
any such other agreement or of any action taken under this Agreement or any such
other agreement in connection with this Agreement.

4.6 Due Diligence. Buyer has conducted sufficient due diligence with respect to
the transactions contemplated by this Agreement and the Ancillary Agreements,
with its own staff as well as with the use of sophisticated outside counsel and
experts, in order to evaluate the associated benefits and inherent risks, and
enters into this Agreement and the Ancillary Agreements on an arm’s length
basis. Buyer believes in good faith that it is capable of satisfying its
obligations under this Agreement and the other agreements, instruments and
documents contemplated by this Agreement or the Ancillary Agreements, and is
capable of consummating these transactions. Seller has provided Buyer with such
access to the personnel, properties, premises and, to Buyer’s Knowledge, the
records of Seller as Buyer has requested, subject only to the express
limitations set forth in Section 5.3, and in conducting its due diligence with
such assistance and cooperation of Seller, Buyer has made its best efforts in
making all appropriate, prudent and commercially reasonable inquiries (and
follow-up inquiries) of Seller’s personnel, properties, premises and records,
again subject only to the express limitations set forth in Section 5.3. In
negotiating and entering into this Agreement and agreeing to consummate the
transactions contemplated by this Agreement, Buyer has relied solely upon its
own investigation and the express representations and warranties of Seller set
forth in Article 3 or in any Ancillary Agreement, and neither Seller nor any of
its officers, directors, shareholders, employees, Affiliates, agents or other
Representatives has made any representation or warranty as to Seller, the
Purchased Assets, this Agreement, the Ancillary Agreements or the Projects,
except as expressly set forth in this Agreement or in any Ancillary Agreement.
To the fullest extent permitted by Law, neither Seller nor any of Seller’s
officers, directors, shareholders, employees, Affiliates, Affiliated Interests,
agents or other Representatives shall have any liability to Buyer for any
information

 

24



--------------------------------------------------------------------------------

made available to, or statements made to, Buyer (or any of Buyer’s agents,
officers, directors, employees, Affiliates or other Representatives), other than
the express obligation of Seller to indemnify the Buyer Group following the
Closing to the extent set forth in Article 9.

4.7 Availability of Funds. To Buyer’s Knowledge, there are no facts or
circumstances that will preclude Buyer from making the Proposed Issuance. Buyer
has a reasonable expectation that it will be able to obtain Sufficient Financing
prior to or at Closing.

4.8 No Commissions. No commissions or brokers’ or finders’ fees are payable by,
through or on account of any acts of Buyer or its Representatives in connection
with this Agreement or the transactions contemplated by this Agreement.

4.9 Buyer’s Knowledge. Buyer has informed Seller of anything that might give
rise to a claim by Buyer against Seller under the terms of this Agreement after
the Closing.

ARTICLE 5

COVENANTS

5.1 Conduct of Business. Except as otherwise contemplated by this Agreement, as
required by Law or as may be approved by Buyer, during the period from the
Execution Date to the earlier of the Closing Date or the termination of this
Agreement in accordance with Article 8, Seller shall operate the Projects and
maintain the Purchased Assets, in each case in the ordinary course of business,
consistent with Prudent Utility Practice, in accordance with Laws and Seller’s
Permits and Environmental Permits, and shall not:

 

  (1) sell or transfer any spare parts or inventory comprising a part of the
Purchased Assets, without Buyer’s consent;

 

  (2) amend, modify, cancel, or waive any rights under or grant any consent
relating to any Permits or Environmental Permits or in any material manner with
respect to the Assumed Agreements, except in each case as specifically provided
in this Agreement, or enter into any material contract that extends beyond the
Closing Date relating to the Purchased Assets or the Projects;

 

  (3) incur any material obligations or liabilities not in existence on the
Execution Date that will become an Assumed Obligation or otherwise become the
obligation of Buyer in connection with the acquisition of the Projects or the
Purchased Assets;

 

  (4) permit, allow, or suffer any Purchased Asset to be subjected to any
Encumbrances other than Permitted Encumbrances or Encumbrances that will
otherwise be discharged prior to or at the time of the Closing; or

 

  (5) grant, issue or give any Person any rights or options with respect to the
Projects or the Purchased Assets.

 

25



--------------------------------------------------------------------------------

 

5.2 Consents and Approvals.

5.2.1 FERC Approval.

5.2.1.1 Application. Seller and Buyer shall cooperate with each other and use
commercially reasonable efforts to prepare, draft and jointly file with FERC an
application for transfer of (and if required, amendments to) the FERC Licenses
pursuant to the Federal Power Act, including Section 8 of the Federal Power Act,
and any relevant FERC regulations, including 18 C.F.R. Part 9. The Parties will
consult and cooperate with each other as to the appropriate time of filing such
applications and will make such filings as soon as practicable after the
Execution Date, but in no event later than sixty (60) days after the Execution
Date, such date to be extended as the Parties mutually agree.

5.2.1.2 Cooperation. The Parties shall use all commercially reasonable efforts,
diligently take all necessary and proper actions and provide any additional
information requested by FERC and shall jointly file such additional information
that may be required by FERC in connection with the application for transfer
and/or amendment of the FERC Licenses. Buyer and Seller will communicate with
FERC on a cooperative basis, including joint communications on material matters
in the transfer and/or amendment of the FERC Licenses.

5.2.1.3 Notices. Buyer shall be solely responsible for filing with FERC, within
sixty (60) days after the Closing or as otherwise required by FERC, Buyer’s
acknowledgement of acceptance of the FERC Licenses as required by FERC’s
approval of the application to transfer the FERC Licenses, including submission
to FERC of a certified copy of documents evidencing the conveyance of the
Purchased Assets.

5.2.2 PSCW Approval.

5.2.2.1 CA Application. Seller and Buyer shall cooperate with each other and use
commercially reasonable efforts to prepare and draft, and Buyer shall file with
the PSCW, an application for approval, under Wis. Stat. § 196.49 and other
required provisions of Wisconsin Law, of (a) of its acquisition of the Projects,
and (b) the Temporary Facility License, if applicable. The Parties will consult
and cooperate with each other as to the appropriate time of filing such
applications and will make such filings at the agreed upon time.

5.2.2.2 Temporary Facility License. Seller and Buyer and, as applicable, WWLC
and NewPage-WI, shall cooperate with each other and use commercially reasonable
efforts to prepare, draft and file with the PSCW, an application for approval of
Buyer’s use of the Temporary Facility License to enable Buyer to transmit power
produced by those Projects covered by the Temporary Facility License until
completion of Separation, if the Temporary Facility License requires PSCW
approval and if the PSCW approval is not issued as part of the certificate of
authority under Wis. Stat. § 196.49. The Parties will consult and cooperate with
each other as to the appropriate time of filing the application, if required,
and will make the filing at the agreed upon time.

5.2.2.3 Cooperation. With reasonable assistance from Seller as required, Buyer
shall use all commercially reasonable efforts, diligently take all necessary

 

26



--------------------------------------------------------------------------------

and proper actions and provide any additional information requested by the PSCW,
and shall file such additional information that may be required by the PSCW in
connection with the applications. Buyer and Seller will communicate with the
PSCW on a cooperative basis as necessary and appropriate, including joint
communications on material matters related to the applications.

5.2.3 HSR Act. Seller and Buyer will each file or cause to be filed with the
Federal Trade Commission and the United States Department of Justice, Antitrust
Division any notifications required to be filed under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder with respect to the transactions contemplated by this
Agreement. The Parties will consult and cooperate with each other as to the
appropriate time of filing such notifications and will (a) make any such
required filings at the agreed upon time (but in no event later than thirty
(30) days after the Execution Date), (b) respond promptly to any requests for
additional information made by either of such agencies, and (c) use their
commercially reasonable efforts to cause the waiting periods under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, to terminate
or expire at the earliest possible date after the date of such filings.

5.2.4 Other Required Regulatory Approvals. Without limiting the provisions of
Section 5.2.1, 5.2.2, or 5.2.3, Seller and Buyer will cooperate with each other
and use commercially reasonable efforts to (a) promptly prepare and file all
necessary applications, notices, petitions, and filings, and execute all
agreements and documents to the extent required by Law or Order for consummation
of the transactions contemplated by this Agreement (including all Required
Regulatory Approvals, except for the matters covered by Section 5.2.1, 5.2.2,
and 5.2.3, which shall be governed by those Sections), (b) obtain the transfer
to Buyer of all Transferable Permits and Transferable Environmental Permits, and
the reissuance to Buyer of all Permits that are not Transferable Permits and all
Environmental Permits that are not Transferable Environmental Permits,
(c) obtain the consents, approvals, and authorizations of all Governmental
Authorities to the extent required by Law or Order for consummation of the
transactions contemplated by this Agreement (including all Required Regulatory
Approvals, except for the matters covered by Sections 5.2.1, 5.2.2, and 5.2.3
which shall be governed by those Sections), and (d) obtain all consents,
approvals, and authorizations of all other Persons to the extent necessary to
consummate the transactions contemplated by this Agreement as required by the
terms of any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, concession, contract, lease, or other instrument to which Seller or
Buyer is a party or by which either of them is bound. Seller and Buyer each will
have the right to review in advance all characterizations of the information
relating to it or the transactions contemplated by this Agreement which appear
in any filing made by the other in connection with the transactions contemplated
by this Agreement.

5.2.5 Governmental Authority Contacts. Except as expressly provided in Sections
5.2.1, 5.2.2 and 5.2.3, neither Party will on an ex parte basis initiate,
directly or indirectly, any communications, meetings, or other contacts with any
Governmental Authority in connection with the transactions contemplated by this
Agreement or any matters relating to any Required Regulatory Approval or any
matters otherwise covered by Section 5.2.4. Except as expressly provided in
Section 5.2.1, 5.2.2 or 5.2.3, in connection with any communications, meetings,
or other contacts, formal or informal, oral or written, with any Governmental
Authority in connection with the transactions contemplated by this Agreement

 

27



--------------------------------------------------------------------------------

or any Required Regulatory Approval or any matters otherwise covered by
Section 5.2.4, each Party shall (a) inform the other in advance of any such
communication, meeting, or other contact which that Party proposes or intends to
make, including the subject matter, contents, intended agenda, and other aspects
of any of the foregoing, (b) consult and cooperate with the other Party and take
into account the comments of such other Party in connection with any of the
matters covered by Section 5.2.4(a), (c) arrange for Representatives of the
other Party to participate to the maximum extent possible in any such
communications, meetings, or other contacts, (d) notify the other Party of any
oral communications with any Governmental Authority relating to any of the
foregoing, and (e) provide the other Party with copies of all written
communications with any Governmental Authority relating to any of the foregoing.
Notwithstanding the foregoing, nothing in this Section 5.2.5 will apply to or
restrict any communications or other actions (y) by Seller with or with regard
to Governmental Authorities, including the FERC and the PSCW, in connection with
the Purchased Assets or the Projects in Seller’s ordinary course of business, or
(z) by Buyer with or with regard to Governmental Authorities, but only in
Buyer’s ordinary course of business and excluding communications related to this
Agreement, the Ancillary Agreements, the Projects and/or the Purchased Assets or
any transactions contemplated in this Agreement.

5.3 Access and Confidential Information.

5.3.1 Pre-Closing Access. Between the Execution Date and the Closing Date,
Seller will, during ordinary business hours and upon reasonable notice, (a) give
Buyer and Buyer’s Representatives reasonable access to the Purchased Assets,
including on-site technical and engineering data, to which Buyer is not denied
access by Law and to which Seller has the right to grant access without the
consent of any other Person (and where consent of another Person is required,
only on terms and conditions as may be imposed by that other Person), (b) permit
Buyer to make such reasonable inspections of the Purchased Assets as Buyer may
reasonably request, including continuous round-the-clock access to the Projects
as reasonably required for operations ramp-up prior to Closing on reasonable
advance notice to Seller, so long as Buyer’s access does not unreasonably
interfere with Seller’s operations, (c) furnish Buyer with such financial and
operating data and other information with respect to the Projects and Purchased
Assets as Buyer may from time to time reasonably request, and (d) furnish Buyer
with a copy of each material report, schedule, or other document principally
relating to the Projects or Purchased Assets filed by Seller with, or received
by Seller from, any Governmental Authority. Any such investigation will be
conducted in such a manner as not to interfere unreasonably with the operation
of the Projects or any other Person, and Buyer will indemnify and hold harmless
the Seller Group (separate and apart from Buyer’s obligations in Article 9 and
without regard to any basket, cap or other conditions or limitations contained
in Article 9) from and against any Losses caused by any action of Buyer or
Buyer’s Representatives or Affiliates while present on any of the Purchased
Assets or other premises to which Buyer is granted access under this Agreement
(including restoring the premises to substantially the same condition as prior
to the investigation). Seller will not be required to take any action which
would constitute a waiver of the attorney-client privilege, and Seller need not
supply Buyer with any information which Seller is under a contractual or other
legal obligation not to supply, but Seller will provide Buyer with a description
of the information withheld and the basis for withholding that information to
the fullest extent possible without causing a waiver of the attorney-client
privilege or a violation of a contractual or legal obligation. Notwithstanding

 

28



--------------------------------------------------------------------------------

anything in this Section 5.3 to the contrary, (i) Buyer will not have access to
personnel and medical records if such access could, in Seller’s good faith
judgment, subject Seller or any Affiliate of Seller to risk of liability or
otherwise violate the Health Insurance Portability and Accountability Act of
1996, and (ii) any investigation of environmental matters by or on behalf of
Buyer will be limited to visual inspections and site visits commonly included in
the scope of “Phase 1” level environmental inspections, and (iii) Buyer will not
have the right to perform or conduct any sampling or testing at, in, on, or
under the Real Property or any other Purchased Assets.

5.3.2 Confidential Information. Unless and until the transactions contemplated
by this Agreement have been consummated, Buyer will, and will cause its
Affiliates and Buyer’s Representatives to, hold in strict confidence and not use
or disclose to any other Person any Confidential Information, except as and to
the extent specifically authorized in the Confidentiality Agreement. In addition
to the disclosures permitted in the Confidentiality Agreement, Buyer may
disclose Confidential Information to its Bond underwriter, so long as any
proposed disclosure, including disclosures to the public financial markets, is
reviewed with and approved by Seller before it is made and so long as the
underwriter agrees in writing for the benefit of Seller and its Affiliates to
abide by the restrictions in the Confidentiality Agreement. If the transactions
contemplated by this Agreement are consummated, the Confidentiality Agreement
will no longer apply to Confidential Information related solely to the Projects
or the Purchased Assets, but will continue in full force and effect with respect
to all other Confidential Information.

5.3.3 Post-Closing Access. For a period of seven (7) years after the Closing
Date, each Party and its Representatives will have reasonable access to all of
the books and records relating to the Projects and the Purchased Assets in the
possession of the other Party to the extent that such access may reasonably be
required by the non-possessing Party in connection with the Assumed Obligations
or the Excluded Obligations, or other matters relating to or affected by the
operation of the Projects and the Purchased Assets. Such access will be afforded
during normal business hours by the Party in possession of the books and records
upon receipt of reasonable advance notice, but (a) any review of books and
records will be conducted in such a manner as not to interfere unreasonably with
the operation of the business of any Party or its Affiliates, (b) no Party will
be required to take any action which would constitute a waiver of the
attorney-client privilege, (c) no Party need supply the other Party with any
information which that Party is under a contractual or other legal obligation
not to supply, and (d) if appropriate or desirable, access under this
Section 5.3.3 may be augmented subject to a mutually-agreeable written
confidentially arrangement that becomes effective post-Closing. A Party validly
exercising its rights of access under this Section 5.3.3 shall do so solely at
its own cost and, in addition, shall reimburse the Party against whom the right
is validly exercised for all reasonable out-of-pocket costs incurred in
satisfying all reasonable requests for information, including costs for copying,
non-incidental labor and travel. If the Party in possession of such books and
records desires to dispose of any of those books and records prior to the
expiration of the seven-year period, that Party will, prior to such disposition,
give the other Party a reasonable opportunity at the other Party’s expense to
segregate and take possession of those books and records as the other Party may
select.

5.4 Expenses. Except to the extent specifically provided in this Agreement, and
irrespective of whether the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions

 

29



--------------------------------------------------------------------------------

contemplated by this Agreement will be borne by the Party incurring those costs
and expenses, including specifically: (a) Buyer will be solely responsible for
payment of all filing fees in connection with seeking and obtaining all FERC
approvals, if any, (b) each Party will pay its own filing fee associated with
its own HSR approval, if any, and (c) all other filing, recording, transfer or
other fees or charges of any nature payable pursuant to any Law or any Order in
connection with the sale, transfer, and assignment of the Purchased Assets and
the Assumed Obligations, if any, shall, except to the extent provided in
Section 5.7, shall be borne by Buyer.

5.5 Efforts to Complete the Transactions. Subject to the terms and conditions of
this Agreement, each Party will use commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper, or advisable to consummate and make effective the
transactions contemplated by this Agreement, including using commercially
reasonable efforts to obtain satisfaction of the conditions precedent to each
Party’s obligations under this Agreement within its reasonable control. Neither
Party will, without the prior consent of the other Party, take any action which
would reasonably be expected to prevent or materially impede, interfere with or
delay the transactions contemplated by this Agreement.

5.6 Publicity. Neither Buyer nor Seller shall, without the prior consent of the
other Party, make any public disclosure (by means of public announcement, press
release or otherwise) concerning the subject matter of this Agreement or any of
the transactions contemplated by this Agreement, unless otherwise required by
Law and provided that any such public disclosure will be subject to
Section 5.3.2.

5.7 Tax Matters.

5.7.1 Transfer Taxes. All state and local sales and use Taxes incurred in
connection with this Agreement and the transactions contemplated by this
Agreement, if any, will be paid by one-half by Seller and one-half by Buyer. All
other Real Property transfer, state and local documentary, stamp and
registration Taxes incurred in connection with this Agreement and the
transactions contemplated by this Agreement, if any, will be paid by Buyer;
provided, however, that Seller shall be solely liable for transfer taxes related
to the Real Property. Buyer and Seller will prepare at their own expense and
file, to the extent required by Law, all necessary Tax Returns and other
documentation with respect to all such transfer or sales and use Taxes. Neither
Buyer nor Seller shall take any position on any Tax Return, including any
amendment or refund claim, or before any Tax authority that is inconsistent with
the application of the occasional sale exemption provided in Wis. Stat. §
77.51(9)(a) to the transactions contemplated by this Agreement, without the
express written consent of the Seller. Any refund of any sales and use Tax
described in this Section 5.7.1 paid or reimbursed by Seller shall be for the
account of Seller, and Buyer shall promptly pay to Seller the amount of any such
refund (including any credit which reduces the amount of Taxes Buyer would
otherwise owe) promptly upon receipt or credit.

5.7.2 Tax Returns. Seller will be responsible for the preparation and timely
filing of any Tax Returns reflecting any Taxes payable by Seller (including any
federal, state or local income and franchise Taxes imposed on Seller or its
Affiliates in connection with this Agreement and the transactions contemplated
by this Agreement) and the timely payment of any Taxes shown to be due on such
returns. Buyer will be responsible for the

 

30



--------------------------------------------------------------------------------

preparation and timely filing of any Tax Returns reflecting any Taxes payable by
Buyer and the timely payment of any Taxes shown to be due on such returns. Any
Tax Return that reflects Taxes to be prorated in accordance with Section 2.7
will be subject to the approval of the Party not preparing the Tax Return. Each
Party will make any such Tax Return prepared by it available for the other
Party’s review and approval no later than twenty (20) Business Days prior to the
due date for filing such Tax Return. Within fifteen (15) Business Days after
receipt of such Tax Return, the approving Party will pay to the Party preparing
the Tax Return the amount of such prorated Taxes shown as due on such approved
Tax Return for which the approving Party is responsible under Section 2.7.

5.7.3 Cooperation and Assistance. Buyer and Seller will provide each other with
such assistance as may reasonably be requested by the other Party in connection
with the preparation of any Tax Return, any audit or other examination by any
taxing authority, or any judicial or administrative proceedings relating to
liability for Taxes, and each Party will retain and provide the other with any
records or information which may be relevant to such return, audit or
examination or proceedings. Any information obtained pursuant to this
Section 5.7.3 or pursuant to any other Section of this Agreement providing for
the sharing of information in connection with the preparation of, or the review
of, any Tax Return or other schedule relating to Taxes will be kept confidential
in accordance with Section 5.3.2. The terms and conditions of this Section 5.7
shall survive the Closing.

5.7.4 Claims and Disputes.

5.7.4.1 General Disputes. Except as provided in Section 5.7.4.2, each Party
shall timely notify the other Party of any Tax examination, refund claim,
dispute, or proceeding involving Taxes subject to Section 2.7 or 5.7.1 and allow
the other Party to participate in the resolution of such action (at each Party’s
own expense) and shall not settle such action without the other Party’s consent.
Each Party shall timely notify the other Party of any Tax examination, refund,
claim, dispute, or proceeding involving Taxes relating to the allocation of
Purchase Price provided for in Section 2.8, provided that in no event shall
Buyer have access to any federal, state or local income Tax Returns of Seller or
any of its Affiliates.

5.7.4.2 Sale and Use Tax Disputes. Buyer shall promptly notify Seller in writing
upon receipt of any Tax examination, refund claim, dispute, or proceeding
involving sales and use Taxes imposed on the transactions contemplated by this
Agreement for which the Seller is or may be liable for Taxes and/or is or may be
liable under this Agreement (a “Sales Tax Dispute”); provided however, that
Buyer’s failure to promptly deliver such notice shall not, as between the
Parties, relieve Seller from any liability related to such Sales Tax Dispute
unless Seller’s ability to contest such Sales Tax Dispute is materially and
adversely affected by such Buyer failure, in which case the Tax liability shall
become an Assumed Obligation under this Agreement. Seller (i) shall have the
authority to represent any Sales Tax Dispute at Seller’s expense before the
applicable Tax authority or any court or agency and (ii) shall have the right to
control the defense, compromise or other resolution of such Sales Tax Dispute,
including responding to inquiries or correspondence, filing Tax Returns and
contesting, defending against and resolving any assessment for additional taxes
or notice of tax deficiency or other adjustment of such Taxes or related
liability, but (iii) shall allow Buyer to participate in such Sales Tax Dispute
at Buyer’s expense, and (iv) Buyer shall provide all reasonable cooperation and
applicable authorizations to Seller (and Seller’s Representatives), including a
duly executed power of attorney.

 

31



--------------------------------------------------------------------------------

 

5.7.5 Tax Clearance Certificates and Cooperation. Buyer and Seller agree, upon
request, to use their commercially reasonable efforts to obtain any certificate
or other document from any governmental authority as may be necessary to
mitigate, reduce, or eliminate any Tax that could be imposed on the Projects or
the Purchased Assets (including but not limited to Taxes imposed on the
transactions contemplated by this Agreement or by way of successor liability).
Such cooperation shall include but not be limited to timely preparation and
submission of a properly completed request for a Tax Clearance Certificate
addressed to the Wisconsin Department of Revenue.

5.8 Exhibits and Schedules. Seller shall prepare and transmit all Schedules and
Exhibits to Buyer as soon as practicable to allow reasonable time for review
prior to Closing. Buyer acknowledges that Seller may from time to time prior to
the Closing Date supplement or amend the Exhibits and Schedules to reflect newly
discovered information or changes occurring after the Exhibits and Schedules are
delivered, which proposed amended Schedules shall be delivered to Buyer at the
notice address of Buyer set forth in Section 10.2. If Buyer reasonably believes
that Seller’s revisions to the Exhibits and Schedules represent a material
adverse change to one or more of the Projects, Buyer may so notify Seller within
ten (10) Business Days after receiving Seller’s revised Exhibits and Schedules.
If Buyer does not so timely notify Seller, the revised Exhibits and Schedules
will be deemed accepted and shall apply to Seller’s representations and
warranties under this Agreement. If Buyer does so timely notify Seller, Seller
may within ten (10) Business Days after receipt of Buyer’s notice notify Buyer
that Seller will correct the matters giving rise to Buyer’s notice or that
Seller disagrees with Buyer’s conclusion that the revisions represent a material
adverse change. Buyer may, as its sole remedy, terminate this Agreement by
notice to Seller and without further liability or obligation to Seller if
(a) Seller does not timely so notify Buyer or notifies Buyer it is unwilling to
correct such matters or notifies Buyer it will correct such matters but fails to
do so, and (b) the uncorrected matters would materially adversely affect the
value of the Purchased Assets or the ability of Buyer to operate the Projects in
a manner consistent with Buyer’s Intended Use. If Seller timely disputes Buyer’s
conclusion that the revisions represent a material adverse change, the Parties
will in good faith attempt to resolve the dispute amicably for a period of
thirty (30) Business Days (unless sooner resolved) following notice of such
dispute and, upon failure to resolve same, Buyer may, as its sole remedy,
terminate this Agreement as described above. Upon any authorized termination of
this Agreement by Buyer under this Section 5.8, the Escrow Deposit shall be
released and returned to Buyer.

5.9 Interconnection Agreements. The Projects are interconnected to WWLC’s
distribution system pursuant to interconnection agreements attached as Exhibits
5.9.1 through 5.9.5 (each an “Interconnection Agreement”). Seller and Buyer
shall obtain an assignment of the Interconnection Agreements from Seller to
Buyer, effective as of the Effective Time, pursuant to an instrument in the form
attached as Exhibit 5.9.6.

5.10 Further Agreements. Seller will promptly forward to Buyer (properly
endorsed for deposit by Buyer) any checks or other funds Seller receives on
account of or in respect of the Purchased Assets on or after the Closing Date,
other than checks or funds that are Excluded Assets. Buyer will promptly forward
to Seller (properly endorsed for deposit

 

32



--------------------------------------------------------------------------------

by Seller) any checks or other funds Buyer receives on account of or in respect
of the Excluded Assets on or after the Closing Date. Each Party shall undertake
commercially reasonable efforts to ensure that third parties direct mail and
other communications to the proper Party after the Closing.

5.11 Real Estate.

5.11.1 Title Commitment and Survey. As soon as practicable after the Execution
Date, Seller shall deliver to Buyer (a) current title insurance commitments for
the Real Property related to each Project (each a “Title Commitment”), issued by
the Title Company, together with copies of all documents referred to in the
Title Commitments; and (b) current ALTA surveys of the Real Property related to
each Project, in such forms as reasonably agreed upon by Seller and Buyer (each
a “Survey”).

5.11.2 Title Defects. Within forty-five (45) Business Days after the Execution
Date, Buyer shall give Seller notice with reasonable detail (the “Title Notice”)
of any matter identified in the Title Commitments or Surveys which Buyer
reasonably determines to be a title or Survey defect that is not otherwise a
Permitted Encumbrance (“Title Defect”). Any matters set forth in the Title
Commitments or Surveys to which Buyer does not timely and appropriately object
in a Title Notice shall be deemed to be Permitted Encumbrances. Any Title
Defects described in a timely Title Notice which represent liens for the payment
of money only shall be discharged by Seller at or prior to the Closing,
excepting monetary liens arising by, through or under third parties (whether
senior or junior) encumbering Flowage Rights and other easements beneficial to
the Projects. Seller shall notify Buyer (the “Seller Title Notice”) within
thirty (30) Business Days after a Title Notice is given if Seller undertakes to
cure any non-monetary Title Defect, in which case Seller shall have until
Closing to cure the Title Defect.

5.11.3 Remedies. If Seller (i) fails to provide a timely Seller Title Notice in
which it undertakes to cure a Title Defect, and (ii) if the Title Defect is not
subject to cure through the use of Buyer’s right of eminent domain, then Buyer
may, as Buyer’s sole remedy, terminate this Agreement by notice to Seller within
ten (10) Business Days after the date on which the Seller Title Notice was due.
Otherwise, Buyer will be deemed to have agreed to accept title to the Real
Property subject to the uncured Title Defect (which shall be deemed a Permitted
Encumbrance) and shall proceed to Closing without any Purchase Price adjustment
associated with such uncured Title Defect (having been deemed a Permitted
Encumbrance). If the Title Defect: (i) can be cured through Seller’s right of
eminent domain prior to Closing and Seller is pursuing such cure at the time of
Closing, or (ii) can be cured through Buyer’s right of eminent domain after
Closing, such Title Defect shall be deemed a Permitted Encumbrance. If a Title
Defect described in a timely Title Notice that has not become a Permitted
Encumbrance would reasonably be expected to have a material adverse effect on
Buyer’s Intended Use, either (i) Seller shall initiate an eminent domain action
to cure such Title Defect prior to Closing at Seller’s sole cost and expense, or
(ii) Buyer may commence an eminent domain action to cure such Title Defect after
Closing; provided, however, that Seller shall reimburse and be directly liable
for the amount of any damages or award paid (but only to the extent that any
such damages or award is paid directly by Buyer), together with Buyer’s
reasonable out-of-pocket costs, including reasonable attorney fees, incurred in
its prosecution of an eminent domain action to cure a Title Defect if the
Parties have proceeded to Closing and Buyer has reasonably elected to commence
post-Closing eminent domain proceedings after consultation with Seller.

 

33



--------------------------------------------------------------------------------

 

5.11.4 Costs. Seller shall pay for the cost of the Title Commitments, the
owner’s title insurance policies issued pursuant to the Title Commitments, and
the Surveys. Buyer shall pay for the cost of all endorsements to the title
insurance policies and for any loan title insurance policy.

5.11.5 Reciprocal Easement Agreements. The Parties acknowledge that in
connection with the Separation and the Utility ASA, Seller and NewPage-WI will,
prior to the Closing, enter into various Reciprocal Easement Agreements granting
easements that will benefit WWLC for the operation of assets purchased by WWLC
under the Utility ASA, granting easements for the benefit of Buyer for the
operation of the Purchased Assets, and reserving easements for the benefit of
NewPage-WI for the continued operation of its adjacent paper making facilities
(each, a “Reciprocal Easement Agreement”). The Reciprocal Easement Agreements
benefiting Buyer or otherwise related to the Fee Parcels will be subject to the
reasonable approval of Buyer, including language protecting Buyer from Losses
that may stem from NewPage-WI shutting down its paper operations, and, as
approved, shall be deemed Permitted Encumbrances and Assumed Agreements.

5.12 Casualty.

5.12.1 Estimated Restoration Cost. If any Purchased Assets are damaged or
destroyed by casualty Loss after the Execution Date but prior to the Effective
Time, Seller will immediately so notify Buyer and, as soon as practicable,
provide from a nationally recognized engineering firm (with experience in
hydroelectric projects and reasonably acceptable to Buyer): (a) an estimated
cost of, and reasonable construction schedule for, restoring the damaged or
destroyed assets to a condition reasonably comparable to their condition
immediately prior to the Loss (the “Estimated Restoration Cost”); and (b) the
impact of such loss, before and after any such repair, on Buyer’s Intended Use.

5.12.2 Effect of Casualty Loss.

5.12.2.1 If the Estimated Restoration Cost for any casualty Loss is $1,000,000
or less, then: (i) Seller shall restore the damaged or destroyed assets in
accordance with Prudent Utility Practice, (ii) neither Party shall have the
right or option to terminate this Agreement, (iii) there shall be no adjustment
to the Purchase Price, and (iv) Buyer shall have no right or interest in any
insurance proceeds that Seller may receive or be entitled to as a result of such
casualty Loss. In the event of such a casualty Loss, full completion of the work
underlying Seller’s obligation under subsection (i) of this Section 5.12.2.1
shall not be a condition of the Closing unless required for Buyer’s Intended
Use.

5.12.2.2 If the Estimated Restoration Cost for any casualty Loss is greater than
$1,000,000 (“Major Casualty”) then Seller may proceed with any of the following
options (each, a “Major Casualty Option”): (1) restore the Purchased Assets
prior to the Effective Time to a condition reasonably comparable to their
condition prior to the casualty Loss, (2) reduce the amount of the Purchase
Price by the Estimated Restoration Cost or other reasonably determined amount
(in which case the Purchase Price will be so adjusted), or (3) terminate this
Agreement without recourse, upon which termination the

 

34



--------------------------------------------------------------------------------

Escrow Deposit shall be released and returned to Buyer. In the case of either
(1) or (2): (i) neither Party shall have any right to terminate this Agreement
as a result of the casualty Loss, and (ii) Buyer shall have no right or interest
in any insurance proceeds that Seller may receive or be entitled to as a result
of such casualty Loss.

5.12.2.3 Within twenty (20) Business Days after the date of a Major Casualty,
Seller shall deliver notice to Buyer of Seller’s Major Casualty Option decision
(the “Major Casualty Option Notice”). Buyer shall notify Seller within five
(5) Business Days after receipt of Seller’s Major Casualty Option Notice if
Buyer objects to Seller’s decision. If Buyer fails to timely notify Seller or
Buyer otherwise agrees with Seller’s decision, Seller shall proceed with the
Major Casualty Option described in its Major Casualty Option Notice. If Buyer
notifies Seller of an objection, the Parties will consult in good faith to
determine whether a different Major Casualty Option is satisfactory to both
Parties. If the Parties are unable to agree on a different Major Casualty Option
within thirty (30) Business Days after Buyer delivers its objection notice (the
“Consultation Period”), Seller shall be entitled to proceed with its original
Major Casualty Option choice; provided, however that if Buyer’s objection is
related to the Purchase Price reduction amount determined by Seller pursuant to
Section 5.12.2.2(2) and such objection is not resolved during the Consultation
Period, either Party may thereafter proceed to the dispute resolution procedure
set forth in Section 5.12.4 by so notifying the other Party.

5.12.3 Failure to Provide Timely Notice or Adequately Restore. If Seller does
not timely notify Buyer of a casualty Loss as required by Section 5.12.2.1 or,
having notified and agreed to restore, fails to do so, Buyer may terminate this
Agreement by notice to Seller, upon which termination the Escrow Deposit shall
be released and returned to Buyer.

5.12.4 Dispute Resolution. Upon notice by either Party pursuant to
Section 5.12.2.3, the Parties shall jointly select a sole arbitrator within ten
(10) days of such notice. If the parties are unable to agree on a selection, the
arbitrator shall be selected by the American Arbitration Association. Disputes
under this clause shall be resolved in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
determine the appropriate Purchase Price reduction amount based on the criteria
in Section 5.12.2 and the following procedure: (i) at the onset of the
arbitration, each Party will submit to the arbitrator in writing its good faith
proposed Purchase Price reduction amount; and (ii) within fifteen (15) days
after the initial submissions, the arbitrator will issue a written decision as
to the appropriate reduction amount that may not be less than the reduction
amount proposed by Seller or greater than the reduction amount proposed by
Buyer. Each Party shall bear its own expenses and those of its counsel and
representatives and the parties shall equally share the costs of the arbitrator
and the proceedings. All negotiations between the Parties shall be deemed
confidential and shall not be admissible during the arbitration. Absent manifest
error, the decision of the arbitrator will be final and binding on the Parties.

5.13 Environmental Matters.

5.13.1 Pre-Closing. Except as otherwise contemplated by this Agreement or as may
be approved by Seller at its sole discretion, during the period from the
Execution Date to the earlier of the Effective Time or the termination of this
Agreement in accordance with Article 8, neither Buyer nor any of its Affiliates
or Representatives shall undertake or cause

 

35



--------------------------------------------------------------------------------

to be undertaken any Restricted Activity. Any investigation of Historical
Environmental Liabilities and/or Environmental Conditions by or on behalf of
Buyer shall not be considered a Restricted Activity if it is limited to visual
inspections and site visits commonly included in the scope of “Phase 1” level
environmental inspections. If any Governmental Authority initiates any
communication (written, electronic or verbal) with Buyer (or any of its
Affiliates or Representatives, all of whom shall be instructed as follows) prior
to the Closing, (1) in the case of written or electronic communication, Buyer
shall not respond to such communication and shall immediately refer such
communication to Seller for response, and (2) in the case of a verbal
communication, shall immediately refer the representative of the Governmental
Authority to Seller.

5.13.2 Post-Closing. After the Effective Time, neither Buyer nor any of its
Affiliates or Representatives shall undertake a Restricted Activity or cause or
permit a Restricted Activity to be undertaken except as permitted in this
Section 5.13.2. Buyer and its Affiliates and Representatives may undertake a
Restricted Activity only on Fee Parcels, or cause or permit a Restricted
Activity to be undertaken only on Fee Parcels, but only to the extent
(1) required by an Environmental Law; (2) in response to a specific request of a
Governmental Authority; (3) required during the normal course of business
arising out of repairs, modifications, maintenance or construction activities
that are conducted consistent with Buyer’s Intended Use and it is reasonably
determined by Seller (or Seller’s Affiliates or Representatives) that it will
not materially impact NewPage-WI’s adjacent paper manufacturing facilities and
equipment; or (4) due diligence conducted by a future prospective purchaser,
investor or financing source provided such activity is conducted on a Remote
Parcel and it is reasonably determined by Seller (or Seller’s Affiliates or
Representatives) that it will not materially impact NewPage-WI’s adjacent paper
manufacturing facilities and equipment (each a “Permitted Restricted Activity”).
In the event Seller (or Seller’s Affiliates or Representatives) reasonably
determines that the proposed activity to be undertaken under Section 5.13.2(3)
or 5.13.2(4) will materially impact NewPage-WI’s adjacent paper manufacturing
facilities, as indicated by Seller’s written objection to Buyer within ten
(10) Business Days after Seller’s receipt of written notification from Buyer
pursuant to Section 5.13.3 and a commercially reasonable alternative to the
activity does not exist, then such activity shall be deemed a Permitted
Restricted Activity. Seller’s failure to object to the proposed activity in
writing within such ten (10) Business Day period shall indicate Seller’s
determination that the proposed activity will not materially impact NewPage-WI’s
adjacent paper manufacturing facilities. Permitted Restricted Activities shall
be conducted by Buyer in a commercially reasonable manner in an effort to
minimize any material impact on NewPage-WI’s adjacent paper manufacturing
facilities and equipment. An activity or communication will not be considered a
Permitted Restricted Activity if it occurs as a result of a change in the use of
a Project from a hydroelectric project to an alternative use and/or the removal
of any Fee Parcel from a Project boundary as defined in any FERC License.

5.13.3 Post-Closing Notification. Buyer will provide Seller or its Affiliates
with advance notice of, and will consult with Seller or its Affiliates
regarding, any repairs, modifications, maintenance or construction activities at
or to a Project or any Purchased Assets that may involve soil removal or
excavation, groundwater dewatering or sampling, or removal or disturbance of
sediment. Such obligations include advance notice of and consultation with
Seller and its Affiliates with respect to the performance of any Permitted
Restricted Activity. Any communications during such consultation are made
without prejudice and shall be treated as confidential settlement discussions
not to be used in evidence in any dispute.

 

36



--------------------------------------------------------------------------------

 

5.13.4 Covenants Recorded. The covenants contained in Sections 5.13.2 and
5.13.3, together with an indemnity in favor of Seller for Losses arising out of
Buyer’s breach of such covenants, shall be included in the Quitclaim Deeds,
Reciprocal Easement Agreements or other Real Property instruments, as
applicable, in such a manner as to effectively and enforceably impose the same
restrictions on Buyer, its successors and assigns including and any transferee
of Buyer, in favor of Seller, its successors and assigns, and shall run with the
land and be binding upon the Real Property in perpetuity.

5.14. Separation.

5.14.1 Separation Tasks. Seller will work in good faith to complete electrical
and physical separation of the Projects and their associated facilities and
equipment from their respective, adjacent paper manufacturing facilities and
equipment and utility assets, in the manner more fully described in Exhibit 5.14
(“Separation”), as soon as practicable after the Closing and subject to section
5.14.1.2, below. Buyer will cooperate with and assist Seller in good faith in
the design and implementation of the Separation. The Separation will consist of
tasks to be completed by Seller and by WWLC, as described below and as shown in
Exhibit 5.14.which will include the estimated total cost to complete Separation
at each Project. Seller will update Exhibit 5.14 at Closing to reflect any
Separation tasks that have been completed as of the Closing and any resulting
adjustment to the total cost to complete Separation at each Project shall be
made in good faith. Seller will pay all costs directly attributable to
accomplishing the Separation, including Separation tasks to be completed by
Seller and by WWLC, but, except as provided in section 5.14.1.2, will not be
responsible for Buyer’s attorneys’ fees, consultant fees, staff salaries and
other indirect costs.

5.14.1.1 Distribution Utility Separation Tasks. The Separation tasks to be
completed after the Closing by WWLC as the distribution utility are shown as
“Distribution Utility Separation Tasks” on Exhibit 5.14, including the
Separation features at the Biron and Whiting Projects that are to be owned or
operated by WWLC (generally, the 46kv level tasks, including the 46kv assets and
substations). Some of the Distribution Utility Separation Tasks may be commenced
or completed by Seller as the distribution utility, prior to the completion of
the transactions contemplated by the Utility ASA.

5.14.1.2 Seller Separation Tasks. The Separation tasks to be completed by Seller
after the Closing are shown as “Seller Separation Tasks” on Exhibit 5.14. Some
of the Seller Separation Tasks may be commenced or completed by Seller prior to
the Closing. Seller will complete the remaining Seller Separation Tasks within
twelve (12) months after the Closing Date (but not earlier than December 31,
2011), extended for any delays resulting from WWLC’s completion of (or delay in
completing) the remaining Distribution Utility Separation Tasks or other events
beyond Seller’s control. If Seller is not able to complete its remaining Seller
Separation Tasks at any Project and is not diligently pursuing completion of
those remaining Seller Separation Tasks and if, as a result, Buyer is not able,
or reasonably anticipated not to be able, to interconnect directly to WWLC at
that Project within the time permitted, then Buyer may at its option by notice
to Seller perform at Seller’s expense those remaining Seller Separation Tasks
that are necessary to interconnect

 

37



--------------------------------------------------------------------------------

directly to WWLC at that Project and that have not been completed when required,
such expense to include reasonable consultant fees, staff salaries and other
direct costs paid by Buyer in completing Seller Separation Tasks.

5.14.2 Cost Savings. Buyer and Seller will share equally any reductions to the
Separation costs included in Exhibit 5.14 as of the Execution Date that are
derived exclusively from either (a) changes to the Separation tasks included in
Exhibit 5.14 that are first proposed by Buyer by notice to Seller as cost
savings eligible for consideration under this Section 5.14.2 and that are
subsequently adopted by Seller, or (b) concessions granted by Buyer by notice to
Seller that reduce the scope of or the cost of completing a Separation task
included in Exhibit 5.14 and that are subsequently adopted by Seller. Seller
will maintain a running list of any eligible cost savings and at the completion
of Separation provide to Buyer a final list of eligible cost savings and the
Separation costs actually saved within sixty (60) days after completion of the
Separation and remit to Buyer 50% of those Separation cost savings.

5.14.3 Temporary Facility License. Prior to Closing, Seller and Buyer will
prepare a form of agreement to be executed and delivered at the Closing by
Buyer, Seller and NewPage-WI (“Temporary Facility License Agreement”). The
Temporary License Agreement will provide for the grant by NewPage-WI to Buyer of
a temporary right and license to use a portion of NewPage-WI’s existing
electrical infrastructure as needed at each Project listed in the Temporary
Facility License Agreement in order for Buyer to deliver the electrical output
of that Project to the existing point of interconnection of service by WWLC as
the distribution utility servicing the territory where the Project is located,
until Buyer is able to deliver the electrical output of that Project directly to
WWLC (“Temporary Facility License”). The consideration for the Temporary
Facility License is included in the Purchase Price, and there will be no
additional charge for Buyer’s use of the Temporary Facility License. The
Temporary Facility License Agreement will be structured to conform with the
applicable requirements of federal tax Law as it pertains to the Bonds and to
avoid subjecting Seller or Seller’s Affiliated Interests to regulation as a
public utility under any Laws.

5.14.4 Security.

5.14.4.1 Letter of Credit. In order to secure Seller’s remaining financial
obligations in connection with the Separation pursuant to Section 5.14.1, at the
Closing, Seller will at its expense procure and deliver to Buyer an irrevocable
standby letter of credit issued by Wells Fargo, N.A., or other national bank
approved by Buyer (“Issuer”) in the initial face amount of the estimated cost of
the remaining Separation tasks as of the Closing Date, as shown in the updated
Exhibit 5.14 delivered at the Closing, but not more than $8,000,000.00 (“Letter
of Credit”).

5.14.4.2 Monthly Reductions. The Letter of Credit will provide that the
then-current face amount of the Letter of Credit will be reduced in accordance
with this Section 5.14.4.2 at the end of each calendar month following the
Closing to reflect any amounts actually paid (or costs actually saved) by Seller
during that calendar month (or in a prior calendar month and not already
included in a prior Reduction Request) in connection with the remaining
Separation obligations under Section 5.14.1. Seller may request a reduction to
the face amount of the Letter of Credit by notice to the Issuer, with a
simultaneous copy to Buyer delivered in the same manner as notice to the Issuer,
showing

 

38



--------------------------------------------------------------------------------

Seller’s good faith calculation of the reduction amount for that calendar
quarter (“Reduction Request”). Five (5) Business Days after its receipt of a
Reduction Request, the Issuer will issue an amendment to the Letter of Credit
reducing the then-current face amount of the Letter of Credit by the amount
covered by the Reduction Request unless the Issuer has then received from Buyer
a notice disputing in good faith the Reduction Request and providing in detail
the basis for the dispute. If Buyer issues a dispute notice, the parties will
attempt in good faith to resolve the dispute, and if they are unable to do so
within thirty (30) days after Buyer issues the dispute notice, either Buyer or
Seller may thereafter refer the dispute for resolution to an independent
engineering firm experienced in hydroelectric projects and acceptable to both
parties, whose decision will be rendered in writing and will be final and
non-appealable. The fees of the independent engineering firm will be split
evenly between Seller and Buyer. Upon receipt of a dispute notice from Buyer as
to a particular Reduction Request, the Issuer will not amend the Letter of
Credit as to the disputed amount unless and until jointly so instructed by
Seller and Buyer or in accordance with the decision of the independent
engineering firm, and then only in the amount specified in the joint instruction
or decision.

5.14.4.3 Draws on the Letter of Credit. The Letter of Credit will provide that
Buyer may draw upon the Letter of Credit from time to time to recover (i) any
amounts expended by Buyer pursuant to Section 5.14.1.2 and (ii) any amounts
required to be paid by Seller pursuant to Section 5.14.1 if Seller has failed,
despite notice to Seller from Buyer, to pay those amounts when due and within
ten (10) Business Days after Buyer’s notice. Buyer may request a draw under the
Letter of Credit by notice to the Issuer, with a simultaneous copy to Seller
delivered in the same manner as notice to the Issuer, describing in detail the
basis for the request and showing Buyer’s good faith calculation of the amounts
covered by the request (“Draw Request”). Five (5) Business Days after its
receipt of a Draw Request, the Issuer will transmit to Buyer the amount covered
by the Draw Request unless the Issuer has then received notice from Seller
disputing in good faith the Draw Request and providing in detail the basis for
the dispute. If Seller issues a dispute notice, the Parties will attempt in good
faith to resolve the dispute, and if they are unable to do so within thirty
(30) days after Seller issues the dispute notice, either Buyer or Seller may
thereafter refer the dispute for resolution to an independent engineering firm
experienced in hydroelectric projects and acceptable to both parties, whose
decision will be rendered in writing and will be final and non-appealable. The
fees of the independent engineering firm will be split evenly between Seller and
Buyer. Upon receipt of a dispute notice from Seller as to a particular Draw
Request, the Issuer will not transmit payment under the Letter of Credit of the
disputed amount unless and until jointly so instructed by Seller and Buyer or in
accordance with the decision of the independent engineering firm, and then only
in the amount specified in the joint instruction or decision. No draw shall
relieve Seller from its obligation to complete, at Seller’s expense, remaining
Seller Separation Tasks, except to the extent of payment received from the
Issuer.

5.15. Buyer’s Financing.

5.15.1 Sufficient Financing. Buyer shall use commercially reasonable efforts to
obtain Sufficient Financing.

5.15.2 All-in True Interest Cost Estimates. Prior to execution and delivery of
this Agreement, Buyer caused its underwriter to provide a letter to Seller dated
not more than

 

39



--------------------------------------------------------------------------------

ten (10) Business Days prior to the Execution Date indicating (a) that the
underwriter is highly confident that the Proposed Issuance can be completed in
the public markets under then-current market conditions and (b) an estimate of
the All-in True Interest Cost for the Proposed Issuance. Buyer shall also
provide, in a timely manner, other such estimates of the All-in True Interest
Cost as Buyer may receive from its underwriter from time to time. Upon the
request of Seller, Buyer shall also provide up to two additional estimates of
the All-in True Interest Cost from its underwriter; however, 50% of any costs
incurred by Buyer from its underwriter for such additional requests, if any,
shall be borne by Seller. Buyer will make reasonable efforts to minimize any
costs of obtaining the additional estimates.

5.16 Conditions to Closing. Prior to the Closing, (a) Seller will promptly
notify Buyer of any matter of which Seller becomes aware that would likely cause
a failure of any of the conditions to Closing referenced in Section 6.1, and
(b) Buyer will promptly notify Seller of any matter of which Buyer becomes aware
that would likely cause a failure of any of the conditions to Closing referenced
in Section 6.2.

5.17 Seller’s Approval Verification. Seller shall provide Buyer, within five
(5) Business Days of the Execution Date, Seller’s written verification that
NewPage Corporation has authorized the sale of the Projects and the Purchased
Assets.

5.18 Governing Documents. Between the Execution Date and the Effective Time,
neither Party may modify or amend their Governing Documents in a way that could
materially and adversely affect the Closing.

5.19 Buyer Post-Closing Conduct.

5.19.1 In connection with its ownership, use and operation of the Project or the
Purchased Assets after Closing, Buyer shall make commercially reasonable efforts
to avoid and/or mitigate any material adverse effect, or Losses, it may cause to
the commercial or industrial operations at NewPage-WI properties.

5.19.2 Buyer shall operate and maintain the Projects and the Purchased Assets in
accordance with Prudent Utility Practice at all times after the Effective Time.
Buyer shall give NewPage-WI reasonable advance notice of any repair,
modification, maintenance or construction activity that could reasonably be
expected to cause or result in Losses for NewPage-WI or have a material adverse
effect on NewPage-WI’s properties, including its paper manufacturing facility.
Buyer shall use commercially reasonable efforts to avoid and/or mitigate any
material adverse effect to NewPage-WI’s properties, operations or facilities
while undertaking any repair, modification, maintenance or construction
activity.

5.19.3 The covenants contained in this Section 5.19 shall be recorded in the
Reciprocal Easement Agreements or other Real Property instruments, as
applicable, in such a manner as to effectively and enforceably impose the same
restrictions on Buyer, its successors and assigns, including any transferee of
Buyer, in favor of NewPage-WI and the NewPage-WI properties, and shall run with
the land and be binding upon the Real Property for as long as NewPage-WI, its
Affiliates, or their respective successors or assigns operates the paper
manufacturing facilities adjacent to a Project.

 

40



--------------------------------------------------------------------------------

 

5.20 Municipal Defense Waiver. The limitations and other provisions regarding
Municipal Defenses in Section 9.7.5 shall be recorded in the Quitclaim Deeds,
Reciprocal Easement Agreements, or other Real Property instruments, as
applicable, in such a manner as to effectively and enforceably impose the same
restrictions on Buyer, its successors and assigns, including any transferee of
Buyer, in favor of each of Seller and NewPage-WI its successors and assigns and
shall run with the land and be binding upon Real Property for as long as
NewPage-WI, its Affiliates, or their respective successors or assigns operates
the paper manufacturing facilities adjacent to a Project, such that any future
transferee of Buyer who is otherwise entitled to assert Municipal Defenses
against any of the Seller Group or NewPage-WI (or their successors and assigns)
shall be required to submit and agree to the limitations and provisions of
Section 9.7.5 (or their equivalent) in order to become a transferee of Buyer (or
of an interim transferee of Buyer).

5.21 Buyer Covenants. Buyer shall take commercially reasonable actions to
satisfy any obligations Buyer may have to the Seller, Seller’s Affiliates or the
Seller Group under this Agreement including but not limited to: (a) obtain
Seller’s (or Seller’s Affiliates’) written consent prior to any use of the
Projects, Real Property or other Purchased Assets other than in connection with
Buyer’s Intended Use, such consent not to be unreasonably withheld or delayed,
(b) charge its customers rates, fees and charges sufficient to meet any
outstanding indemnification obligations to the Seller Group under Article 9, and
(c) maintain one or more policies of liability, property and/or other forms of
insurance providing sufficient and adequate coverage with respect to the
ownership, operation and maintenance of the Projects and the Purchased Assets,
which policy or policies shall afford protection against the hazards and risks
with respect to which Projects of similar size and type customarily maintain
insurance, and which policies shall meet any requirements established by Law or
Order. The covenants contained in this Section 5.21 shall be recorded in the
Reciprocal Easement Agreements or other Real Property instruments, as
applicable, in such a manner as to effectively and enforceably impose the same
restrictions on Buyer, its successors and assigns, including any transferee of
Buyer, in favor of Seller, Seller’s Affiliates, successors and assigns and shall
run with the land and be binding upon the Real Property for as long as
NewPage-WI, its Affiliates, or their respective successors or assigns operates
the paper manufacturing facilities adjacent to a Project.

5.22 Limited Right to Entry.

5.22.1 Seller, NewPage-WI and their successors and assigns (each, an “Entrant”)
shall notify Buyer as soon as reasonably practical after and Entrant becomes
aware of an Emergency Situation. If, in an Entrant’s reasonable discretion,
Buyer has not responded to the Emergency Situation in a timely fashion or
immediate action is necessary related to the Emergency Situation, the Entrant
shall have the limited right to enter the Real Property and the Projects to take
actions the Entrant reasonably deems necessary and appropriate to avoid,
mitigate or otherwise terminate the Emergency Situation (“Emergency Entry
Right”).

5.22.2 As soon as reasonably practicable before or after an Entrant exercises
its Emergency Entry Right, a Representative of the Entrant shall provide notice
to Buyer of the facts and circumstances underlying the Emergency Situation
giving rise to the Emergency Entry Right. Entrant shall be entitled to continue
exercising its Emergency Entry Right until, to the reasonable satisfaction of
the Entrant, Buyer has assumed control of the Emergency Situation such that
Buyer is able to avoid, mitigate or otherwise terminate the Emergency Situation
in a manner consistent with Prudent Utility Practice.

 

41



--------------------------------------------------------------------------------

 

5.22.3 Except for the obligation to notify Buyer provided in Section 5.22.2,
nothing in this Section 5.22 imposes or creates any duty, obligation or
responsibility for an Entrant to affirmatively take any action in the event of
any Emergency Situation, nor to actively seek or discover Emergency Situations.

5.22.4 Buyer shall reimburse the Entrant for all reasonably incurred costs and
expenses related to an Entrant’s exercise of an Emergency Entry Right, which
amounts shall be separate and distinct from the Entrant’s potential
indemnifiable Losses under Article 9. Further, in exercising its Emergency Entry
Right, an Entrant shall at all times be deemed to be mitigating damages to the
Entrant resulting from the Emergency Situation. An Entrant shall not, with
respect to its exercise of an Emergency Entry Right in accordance with Sections
5.22.1 and 5.22.2 or any Emergency Situation for which it does not exercise its
Emergency Entry Right, be liable or accountable to Buyer or the Buyer Group,
under any provisions of this Agreement, at law, in equity, or otherwise, for any
Losses resulting from any act (or omission) of the Entrant or of the Entrant’s
Affiliates or Representatives, and the Entrant shall be held harmless by Buyer
with respect to such any such acts (or omissions) with respect to any claims
brought by third parties.

5.22.5 The covenants contained in this Section 5.22 shall be recorded in the
Reciprocal Easement Agreements or other Real Property instruments, as
applicable, in such a manner as to effectively and enforceably impose the same
restrictions on Buyer, its successors and assigns, including any transferee of
Buyer, in favor of Seller, Seller’s Affiliates, successors and assigns and shall
run with the land and be binding upon the Real Property for as long as
NewPage-WI, its Affiliates, or their respective successors or assigns operates
the paper manufacturing facilities adjacent to a Project.

5.23 Real Estate Lease. At the Closing, Seller will cause NewPage-WI to lease to
Buyer, and Buyer will lease from NewPage-WI, the real property and improvements
located at Wisconsin Rapids, Wisconsin consisting of the office building and
adjacent parking area, together with access to and from a public street (“Leased
Office Facility”), to be more fully described in the form of real estate lease
to be negotiated in good faith and prepared by the parties consistent with the
terms of this Section 5.23 and delivered at the Closing (“Office Lease”). The
initial term of the Office Lease will be no less than ten (10) years, subject to
extension or renewal by mutual consent of NewPage-WI and Buyer. Base rental
during the Office Lease term will be $1,000.00 per year. Buyer will lease the
Office Facility “as is” and in its current condition, subject to the existing
deed restrictions applicable to the Leased Office Facility and without any
warranty or representation whatsoever by NewPage-WI. Buyer will pay to
NewPage-WI as additional rental, or pay directly to the provider, all real
estate taxes, property perils insurance, and utilities serving the Leased Office
Facility. Buyer will at its sole expense maintain the Leased Office Facility
throughout the Office Lease term and return the Leased Office Facility to
NewPage-WI at the end of the Office Lease term in compliance with applicable
Laws and in substantially the same condition as at the commencement of the
Office Lease term, except only normal wear and tear, including all necessary
repairs and replacements (whether structural or non-structural), and NewPage-WI
will have no obligation to make any repairs or replacements to the Leased Office
Facility. The Office Lease will include a reasonable right for NewPage-WI to
relocate Buyer to alternate office space that is reasonably comparable to the
Leased Office Facility. Buyer shall have the right to record a memorandum of
this Lease.

 

42



--------------------------------------------------------------------------------

 

5.24 Anti-Seepage Collar. Prior to the Closing, Seller will procure from an
independent engineering firm a report as to the need for an anti-seepage collar
or protective sleeve or both at the upstream end of the pipes at the Whiting
Project in order to comply with applicable FERC dam safety standards. If the
report concludes that an anti-seepage collar or protective sleeve or both are
needed in order to comply with applicable FERC dam safety standards, the Parties
will jointly develop a scope of work and bidding instructions and Buyer will
cause the work to be commenced and completed within one (1) year after Closing
in accordance with the scope of work and bidding instructions jointly developed
by the Parties. Seller will reimburse Buyer for its reasonable out-of-pocket
costs to purchase and install the necessary equipment, up to a maximum
reimbursement of $100,000.00. If these costs exceed $100,000.00, Buyer will be
responsible for any excess.

5.25 Operations Ramp-Up. The Parties will cooperate prior to Closing as
reasonably necessary to enable Buyer to ramp-up for purposes of taking over
operations of the Projects immediately upon Closing, and to facilitate such
efforts, will designate employees in their respective organizations to
coordinate the operations ramp-up activities.

5.26 Deliverability. Seller shall use commercially reasonable efforts, with the
assistance and cooperation of Buyer to the extent necessary and appropriate, to
ensure that the capacity (intermittent generation capacity generation resource)
and energy from each Project is aggregate deliverable to the Midwest Independent
Transmission System Operator, Inc. (“MISO”) in accordance with the then-current
requirements of the MISO Open Access Transmission, Energy and Operating Reserve
Markets Tariff. If Seller is unable to satisfy this covenant prior to the
Effective Time despite such efforts, then (a) Buyer shall, after the Effective
Time and with the assistance and cooperation of Seller to the extent necessary
and appropriate, use its commercially reasonable efforts to satisfy this
covenant on behalf of Seller as soon as practicable, and (b) Seller shall
indemnify Buyer for its actual net Losses directly associated with Seller’s
failure to satisfy this covenant prior to the Effective Time.

ARTICLE 6

CONDITIONS TO THE CLOSING

6.1 Conditions to the Obligations of Buyer. The obligations of Buyer to effect
the transactions contemplated by this Agreement at the Closing shall be subject
to the fulfillment (or waiver by Buyer) on or prior to the Closing Date of the
following conditions:

 

  (1) all agreements and covenants required by this Agreement to be complied
with or performed by Seller at or prior to the Closing shall have been complied
with or performed in all material respects;

 

  (2) all representations and warranties of Seller in this Agreement shall be
true and correct in all material respects as of the Closing or other time stated
as if made at and as of that time;

 

43



--------------------------------------------------------------------------------

 

  (3) the Seller Required Regulatory Approvals and Buyer Required Regulatory
Approvals shall have been obtained and become Final Orders, and no terms or
conditions in addition to such Required Regulatory Approvals shall have been
imposed in connection with such Final Orders by any Governmental Authority which
terms or conditions, individually or in the aggregate, impose a material adverse
effect on Buyer’s Intended Use;

 

  (4) all Consents and approvals for the consummation of the transactions
contemplated by this Agreement required from third parties shall have been
obtained (including the consents and approvals set forth in Schedule 3.4 and
Schedule 4.4) other than any consents or approvals that, if not obtained, would
not, in the aggregate, prevent Buyer’s Intended Use; provided, however, that
satisfaction of the condition in this Section 6.1(4) shall be determined
(a) without consideration of any Required Regulatory Approvals, and (b) after
taking into account the reasonably expected effects of any actions taken, or to
be taken, by the Parties, or which Seller has offered to take but which Buyer
has declined, pursuant to Section 2.5;

 

  (5) no Order which prevents the consummation of any material aspect of the
transactions contemplated by this Agreement shall have been issued and remain in
effect (each Party agreeing to use its commercially reasonable efforts to have
any such Order lifted) and no Law shall have been enacted which prohibits the
consummation of the transactions contemplated by this Agreement;

 

  (6) Buyer shall have received those documents to be delivered to Buyer in
accordance with Section 7.3;

 

  (7) Buyer shall have obtained ALTA 2006 Owner’s Title Insurance Policies
insuring Buyer’s title to the Real Property as of the Closing Date in the amount
of the Cash Purchase Price allocated to the Real Property (“Title Policies”)
without Seller incurring any liability or obligation other than execution of
customary affidavits, if any, with respect to issuance of the Title Policies
(and not any other endorsements), subject only to the Permitted Encumbrances and
exceptions related to altered survey standards previously agreed to by Buyer not
insured by the Title Company in conjunction with its issuance of the Title
Policies;

 

  (8) if Seller has obtained approval by PSCW and all other regulatory approvals
necessary for Seller’s sale of the utility assets owned by Seller and each of
such regulatory approvals have become Final Orders on or prior to June 1, 2011,
Buyer shall have obtained Sufficient Financing without regard to All-In True
Interest Cost; and

 

  (9) if Buyer has obtained all Buyer Required Regulatory Approvals and each of
such Buyer Required Regulatory Approvals has become a Final Order after June 1,
2011, Buyer shall have obtained Sufficient Financing with an All-In True
Interest Cost of 5.375% or less.

 

44



--------------------------------------------------------------------------------

 

6.2 Conditions to the Obligations of Seller. The obligation of Seller to effect
the transactions contemplated by this Agreement shall be subject to the
fulfillment (or waiver by Seller) on or prior to the Closing Date of the
following conditions:

 

  (1) all agreements and covenants required by this Agreement to be complied
with or performed by Buyer at or prior to the Closing shall have been complied
with and performed in all material respects;

 

  (2) all representations and warranties of Buyer in this Agreement shall be
true and correct in all material respects as of the Closing or other time stated
as if made at and as of that time;

 

  (3) the Seller Required Regulatory Approvals and Buyer Required Regulatory
Approvals shall have been obtained and become Final Orders, and no terms or
conditions in addition to such Required Regulatory Approvals shall have been
imposed in connection with such Final Orders by any Governmental Authority which
terms or conditions, individually or in the aggregate, (a) would create a
material adverse effect on the business, assets, properties, results of
operations or financial condition of Seller, (b) would in any way decrease the
net proceeds Seller anticipates realizing from the transactions contemplated by
this Agreement, and/or (c) would subject Seller or any Affiliated Interest of
Seller to any post-Closing regulation or oversight by the PSCW;

 

  (4) all consents and approvals for the consummation of the transactions
contemplated by this Agreement required from third parties shall have been
obtained (including the consents and approvals set forth in Schedule 3.4 and
Schedule 4.4), other than any consents or approvals that, if not obtained, would
not, in the aggregate, create a material adverse effect on the business, assets,
properties, results of operations or financial conditions of Seller, but
satisfaction of the foregoing condition shall be determined (a) without
consideration of any Seller Required Regulatory Approvals and Buyer Required
Regulatory Approvals, and (b) after taking into account the reasonably expected
effects of any actions taken, or to be taken, by the Parties, or which Buyer has
offered to take but which Seller has declined, pursuant to Section 2.5;

 

  (5) no Order which prevents the consummation of any material aspect of the
transactions contemplated by this Agreement shall have been issued and remain in
effect (each Party agreeing to use its commercially reasonable efforts to have
any such Order lifted) and no Law shall have been enacted which prohibits the
consummation of the transactions contemplated by this Agreement;

 

45



--------------------------------------------------------------------------------

 

  (6) Seller shall have received those documents to be delivered to Seller in
accordance with Section 7.4; and

 

  (7) the transactions contemplated by the Utility ASA shall have been
consummated, “Closing” as defined in the Utility ASA shall have occurred, and
Seller shall no longer be a “public utility” as defined under Wis. Stat. §
196.01(5) and shall not (nor shall any Affiliated Interest of Seller) be
regulated by the PSCW for any purpose.

ARTICLE 7

CLOSING

7.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Seller’s counsel (or such other
place as the Parties may agree), commencing at 10:00 a.m. on the next Business
Day following the thirtieth (30th) day following receipt by the Parties of all
required Governmental Authority Orders for all Required Regulatory Approvals, or
if later the third (3rd) Business Day after all conditions precedent in Article
6 have been satisfied in full or waived, or at such other time and place as the
Parties shall agree upon. Such date is referred to in this Agreement as the
“Closing Date.” Risk of Loss for the Projects and the Purchased Assets shall
transfer from Seller to Buyer as of the Effective Time.

7.2 Timing and Effectiveness of Actions. At the Closing, the Parties shall take
the actions described in this Article 7. All actions shall be deemed to have
occurred simultaneously and as of 12:01 a.m. on the Closing Date (the “Effective
Time”) and, unless Buyer and Seller otherwise agree, the effectiveness of any
action taken at the Closing shall be conditioned upon the taking of all other
actions required by this Article 7.

7.3 Seller’s Deliveries. At the Closing, Seller shall deliver:

 

  (1) the Bill of Sale, duly executed by Seller;

 

  (2) the Assignment and Assumption Agreement, duly executed by Seller;

 

  (3) one or more deeds of conveyance of the Fee Parcels, substantially in the
form of the Quitclaim Deed, duly executed and acknowledged by Seller;

 

  (4) the Joint Use Agreements, duly executed by Seller;

 

  (5) the Services Agreement, duly executed by Seller;

 

  (6) a fully executed stock power to transfer the WVIC Shares to Buyer, and all
other instruments of assignment or conveyance as are reasonably required by
Buyer in connection with the transfer of the Purchased Assets to Buyer in
accordance with this Agreement;

 

46



--------------------------------------------------------------------------------

 

  (7) a certificate signed by the President or a Vice President of Seller and
dated the Closing Date as to the matters set forth in Section 6.1(1) and
Section 6.1(2);

 

  (8) all consents, waivers or approvals obtained by Seller from third parties
in connection with this Agreement;

 

  (9) terminations or releases of Encumbrances on the Purchased Assets that are
not Permitted Encumbrances and a subordination of Seller’s Affiliates’ lender’s
liens on the access easements benefiting the Real Property;

 

  (10) a certificate of status with respect to Seller (dated as of a recent date
prior to the Closing Date), issued by the Department of Financial Institutions
for the State of Wisconsin;

 

  (11) a copy, certified by an authorized officer of Seller, of the resolutions
authorizing the execution and delivery of this Agreement and the Ancillary
Agreements and instruments attached as Exhibits to this Agreement and to the
Ancillary Agreements, and the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements, together with a certificate by the
Secretary of Seller as to the incumbency of those officers authorized to execute
and deliver this Agreement and the Ancillary Agreements;

 

  (12) all Documents related to all Projects;

 

  (13) a Copy of the Interconnection Assignment Agreement, duly executed by
Seller;

 

  (14) the Guaranty;

 

  (15) the reliance letter drafted by AECOM with respect to Phase I
Environmental Site Assessments;

 

  (16) the Limited CERCLA Waiver;

 

  (17) the Temporary Facility License Agreement, duly executed by Seller and
NewPage-WI;

 

  (18) the Letter of Credit;

 

  (19) the Real Estate Lease, duly executed by NewPage-WI; and

 

  (20) such other agreements, documents, instruments and writings as are
required to be delivered by Seller at or prior to the Closing Date pursuant to
this Agreement or any Ancillary Agreement.

 

47



--------------------------------------------------------------------------------

 

7.4 Buyer’s Deliveries. At the Closing, Buyer shall deliver:

 

  (1) the Cash Purchase Price, paid in the manner provided in Section 2.6;

 

  (2) the Bill of Sale, duly executed by Buyer;

 

  (3) the Assignment and Assumption Agreement, duly executed by Buyer;

 

  (4) the Joint Use Agreements, duly executed by Buyer;

 

  (5) A copy of the Interconnection Assignment Agreement duly executed by Buyer
and duly consented to by WWLC;

 

  (6) the Services Agreement, duly executed by Buyer;

 

  (7) all other instruments of assignment or conveyance as are reasonably
required by Seller in connection with the transfer of the Purchased Assets to
Buyer in accordance with this Agreement;

 

  (8) a certificate signed by the Chairperson or a Vice-Chairperson of Buyer and
dated the Closing Date as to the matters set forth in Section 6.2(1) and
Section 6.2(2);

 

  (9) a certificate of status with respect to Buyer (dated as of a recent date
prior to the Closing Date), issued by the Secretary of State for the State of
Wisconsin;

 

  (10) a copy, certified by an authorized officer of Buyer, of the resolutions
authorizing the execution and delivery of this Agreement and the Ancillary
Agreements and instruments attached as Exhibits to this Agreement and to the
Ancillary Agreements, and the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements, together with a certificate by the
managing member of Buyer as to the incumbency of those officers authorized to
execute and deliver this Agreement and the Ancillary Agreements;

 

  (11) all consents, waivers or approvals obtained by Buyer from third parties
in connection with this Agreement;

 

  (12) the Temporary Facility License Agreement, duly executed by Buyer and, if
necessary, WWLC;

 

  (13) the Real Estate Lease, duly executed by Buyer; and

 

  (14) such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
this Agreement or any Ancillary Agreement.

 

48



--------------------------------------------------------------------------------

 

ARTICLE 8

TERMINATION

8.1 Termination. Notwithstanding anything in this Agreement to the contrary,
this Agreement may be terminated at any time prior to the Closing effective at
the time specified by the terminating Party in its notice of termination to the
other Party:

 

  (1) By mutual consent of Buyer and Seller.

 

  (2) By either Buyer or Seller if the transactions contemplated by this
Agreement have not been consummated on or before December 31, 2011 (the
“Expiration Date”), except that the right to terminate this Agreement under this
Section 8.1(2) shall not be available to a Party if the failure of that Party to
perform any material obligation under this Agreement (including Section 5.5) or
to fulfill any material condition under this Agreement within the control of
that Party has been the proximate cause of, or resulted in, the failure of the
transactions contemplated by this Agreement to be consummated on or before the
Expiration Date.

 

  (3) By Buyer:

 

  (a) if events occur that render one or more of the conditions to the
obligations of Buyer set forth in Section 6.1 impossible of satisfaction and
such condition or conditions are not waived by Buyer; or

 

  (b) if a material breach by Seller of any covenant, representation, warranty
or other provision in this Agreement that can be cured is not cured as soon as
reasonably practicable and in any event within thirty (30) days after notice of
the breach is given by Buyer to Seller, unless the breach cannot reasonably be
curable within thirty (30) days and Seller is diligently pursuing a cure, in
which case the thirty (30) day cure period shall be extended by an additional
fifteen (15) days; or

 

  (c) pursuant to Section 5.8, 5.11 or 5.12.

 

  (4) By Seller:

 

  (a) if events occur that render one or more of the conditions to the
obligations of Seller as set forth in Section 6.2 impossible of satisfaction and
such condition or conditions are not waived by Seller; or

 

  (b)

if a material breach by Buyer of any covenant, representation, warranty or other
provision in this Agreement that can be cured is not cured as soon as reasonably
practicable and in

 

49



--------------------------------------------------------------------------------

 

any event within thirty (30) days after notice of the breach is given by Seller
to Buyer, unless the breach cannot reasonably be curable within thirty (30) days
and Buyer is diligently pursuing a cure, in which case the thirty (30) day cure
period shall be extended by an additional fifteen (15) days; or

 

  (c) pursuant to Section 5.12.

8.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, the provisions of this Agreement shall immediately become void and
of no further force and effect from and after the date of termination, except
that the provisions of the Confidentiality Agreement, the Escrow Agreement and
the rights of Buyer and Seller set forth in the last sentence of this
Section 8.2 shall survive termination of this Agreement. The right of either
Party hereto to terminate this Agreement and the rights of either Party set
forth in Section 2.9 shall be in addition to and not in lieu of any other
remedies of Buyer or Seller available at law or in equity in respect of any
breach of any covenant or agreement in this Agreement occurring prior to the
date of termination of this Agreement.

ARTICLE 9

INDEMNIFICATION

9.1 Survival.

9.1.1 Representations and Warranties. The representations and warranties of the
Parties in this Agreement shall terminate and expire twenty-four (24) months
after the Closing Date, except that (i) the Seller’s representations and
warranties in Section 3.5 with respect to Real Property shall terminate and
expire twelve (12) months after the Closing Date, except as otherwise expressly
provided in Section 9.7.4.1(c), and (ii) the Seller’s and Buyer’s respective
representations and warranties in Sections 3.2, 3.3, 3.6, 3.10, 3.11, 4.2, 4.3,
4.6 and 4.8 shall terminate and expire thirty-six (36) months after the Closing
Date.

9.1.2 Covenants. Covenants of the Parties in Sections 5.1, 5.2 (except
Section 5.2.1.3, which shall survive in accordance with its respective terms),
5.3.1, 5.5, 5.6, 5.8, 5.9, 5.11 (except with respect to obligations of the
Parties if Buyer initiates a post-Closing eminent domain proceeding in full
compliance with Section 5.11.3, in which case applicable obligations shall
survive as long as reasonably necessary), 5.12 (except with respect to
obligations of Seller, if any, remaining as of Closing as permitted in the last
sentence of Section 5.12.2.1 under certain circumstances), 5.15, 5.16, 5.17, and
5.18 shall terminate and expire at the Effective Time. All other covenants of
the Parties shall survive indefinitely unless a shorter period of survival is
provided for in this Agreement.

9.1.3 Notice. Any claim for indemnification under this Article 9 shall be valid
only if the Party seeking indemnification notifies the other Party of the basis
for the claim within the applicable survival period provided in this
Section 9.1, and otherwise the claim shall be deemed to have been waived by the
Party seeking indemnification.

 

50



--------------------------------------------------------------------------------

 

9.2 Indemnification by Seller.

9.2.1 Seller Indemnity. From and after the Closing Date and subject to the
remaining provisions of Article 9, Seller, shall indemnify and hold Buyer and
each of its Affiliates, directors, officers and employees (collectively, the
“Buyer Group”), harmless from and against Losses imposed upon or incurred by any
of them which arise out of (a) a misrepresentation or inaccuracy of a
representation or warranty made by Seller in this Agreement, (b) any breach or
non-fulfillment of any covenant or agreement on the part of Seller in this
Agreement, and (c) the Excluded Obligations (collectively, the “Seller
Indemnity”).

9.2.2 Modification of Seller Indemnity due to Restricted Activities.
Notwithstanding anything to the contrary in this Agreement, Seller shall have no
indemnification obligations for Historical Environmental Liabilities directly or
indirectly discovered or revealed as a result of a breach by Buyer of any
provision of Section 5.13.

9.2.3 Modification of Seller Indemnity due to Certain Permitted Restricted
Activities. Notwithstanding anything to the contrary in this Agreement, the
Seller Indemnity shall apply as follows with respect to any indemnifiable Losses
suffered by Buyer arising from Historical Environmental Liabilities that result
solely from Buyer’s Permitted Restricted Activity under Section 5.13.2(4)
(“Discretionary Losses”):

 

  (a) Seller shall not be liable to Buyer for any Discretionary Losses unless
and until the aggregate cumulative amount of Discretionary Losses exceeds One
Million Five Hundred Thousand Dollars ($1,500,000) (“Discretionary Loss
Basket”), and then shall be liable only to the extent that the aggregate
cumulative amount of such Discretionary Losses exceeds the Discretionary Loss
Basket; and

 

  (b) The Seller Indemnity will apply to fifty percent (50%) of each dollar of
Discretionary Losses in excess of the Discretionary Loss Basket, subject to all
other terms, conditions and limitations of Article 9, including the Cap
established in Section 9.7, with the Buyer being solely liable for all
Discretionary Losses to which the Seller Indemnity does not apply in whole or in
part.

9.3. Indemnification by Buyer. From and after the Closing Date and subject to
the remaining provisions of Article 9, Buyer shall indemnify and hold Seller and
each of its Affiliates, Affiliated Interests, directors, shareholders, officers
and employees (the “Seller Group”), harmless from and against Losses imposed
upon or incurred by any of them which arise out of (a) any misrepresentation or
inaccuracy of a representation or warranty made by Buyer in this Agreement,
(b) any breach or non-fulfillment of any covenant or agreement on the part of
Buyer in this Agreement, other than Sections 5.19, 5.21 and 5.22; and (c) the
Assumed Obligations (collectively, the “Buyer Indemnity”).

9.4 Indemnification Procedures.

9.4.1 Asserting a Claim. Without limiting the provisions of Section 9.1, if a
Party (an “Indemnified Party”) wishes to assert a claim for indemnification
against the

 

51



--------------------------------------------------------------------------------

other Party (the “Indemnifying Party”), the Indemnified Party shall give notice
to the Indemnifying Party, setting forth with particularity the basis for the
claim, promptly after the Indemnified Party becomes aware of any fact,
condition, or event which gives rise to a Claim for which indemnification may be
sought under this Article 9. Failure to notify the Indemnifying Party shall not
relieve the Indemnifying Party of liability it may have to the Indemnified
Party, except to the extent that the Indemnifying Party has been materially
prejudiced by such failure and except that nothing in this Agreement shall be
deemed to extend the time limits set forth in Section 9.1. Each Indemnified
Party shall use commercially reasonable efforts to mitigate Losses for which it
seeks indemnification under this Article 9.

9.4.2 Third Party Claims. If any lawsuit, enforcement action, demand or claim is
brought or made by any other non-Affiliate Person (a “Third Party Claim”)
against an Indemnified Party which is the basis for an indemnification claim
pursuant to Section 9.2 or Section 9.3, the Indemnifying Party shall be
entitled, if it so elects, to take control of the defense and investigation of
the Third Party Claim and to employ and engage attorneys of its own choice
reasonably acceptable to the Indemnified Party to handle and defend the Third
Party Claim, at the Indemnifying Party’s cost, risk and expense. Any election by
the Indemnifying Party to take control of the defense and investigation of a
Third Party Claim shall not be deemed a waiver of the Indemnifying Party’s right
to determine at a later date that the Third Party Claim is not entitled to
indemnification under this Agreement, in which case Indemnifying Party may, in
the exercise of its sole discretion, determine not to continue to defend that
Third Party Claim and any action taken by the Indemnifying Party in connection
with that determination shall be undertaken in a manner so as not to materially
prejudice the defense or the rights of the Indemnified Party. The Indemnified
Party shall cooperate with the Indemnifying Party so as to minimize the risk of
any such prejudice. The Indemnified Party shall cooperate in all reasonable
respects with the Indemnifying Party and such attorneys in the investigation,
trial and defense of any Third Party Claim and any resulting appeal, which shall
include: (a) furnishing such records, information and testimony, and attending
such conferences, discovery proceedings, hearings, trials and appeals, as
reasonably may be requested in connection with the Third Party Claim,
(b) affording access during normal business hours to the Indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
which are reasonably relevant to the Third Party Claim, and (c) making its
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided to the Indemnifying Party
under this Agreement. The Indemnified Party nevertheless may, at its own cost,
participate in the investigation, trial and defense of such Third Party Claim or
any resulting appeal.

9.5 Settlement or Compromise of Third Party Action; Failure to Assume Defense.
If the Indemnifying Party has assumed control of, and is diligently proceeding
with, the defense of a Third Party Claim pursuant to Section 9.4, the
Indemnifying Party may consent to a settlement or compromise of, or the entry of
any monetary judgment arising from the Third Party Claim without the prior
consent of the Indemnified Party if, and only if, the proposed settlement,
compromise or entry (A) does not contain an admission of guilt or wrongdoing on
the part of the Indemnified Party, (B) does not provide for any remedy or
sanction against the Indemnified Party other than the payment of money which the
Indemnifying Party agrees to pay and does pay, and (C) the Indemnified Party and
its Affiliates are released by all parties asserting the Third Party Claim from
all Losses that are

 

52



--------------------------------------------------------------------------------

or could have been alleged, claimed or demanded in the Third Party Claim to the
reasonable satisfaction of the Indemnified Party. If the Indemnifying Party does
not assume the defense of the Third Party Claim in accordance with Section 9.4
within ten (10) Business Days after the receipt of notice of the Third Party
Claim, the Indemnified Party may, at the Indemnifying Party’s expense, defend
the Third Party Claim, but may settle or compromise the Third Party Claim only
with the consent of the Indemnifying Party.

9.6 Adjustment to Purchase Price. Amounts paid with respect to indemnification
pursuant to Section 9.2 or 9.3 shall be treated as an adjustment to the Purchase
Price, and appropriate adjustments shall be made to the allocation of the
Purchase Price among the Purchased Assets pursuant to Section 2.8.

9.7 General Limitations.

9.7.1 Basket. Seller shall not be liable to Buyer under Sections 9.2.1(a) and
9.2.1(b), and Buyer shall not be liable to Seller under Sections 9.3(a) and
9.3(b), for any Losses unless and until the aggregate cumulative amount of
Losses exceeds One Million Five Hundred Thousand Dollars ($1,500,000, the
“Basket”), and then shall be liable only to the extent that the aggregate
cumulative amount of such Losses exceeds the Basket. This Section 9.7.1 does not
apply to indemnifiable Losses (i) suffered by Buyer as a result of Seller’s
breach of Section 3.10, 3.11 or 5.26; (ii) suffered by Seller as a result of
Buyer’s breach of Section 4.8, or 5.13.2, (iii) suffered by either Party as a
result of the other Party’s failure to pay or otherwise discharge any Tax for
which it is liable pursuant to this Agreement, or (iv) Discretionary Losses.

9.7.2 Cap. In no event shall the aggregate cumulative amount of Seller’s
liabilities under Sections 9.2.1(a), 9.2.1(b) and 9.2.3, or the aggregate
cumulative amount of Buyer’s liabilities under Sections 9.3(a) and 9.3(b),
exceed Eight Million Dollars ($8,000,000) (the “Cap”). This Section 9.7.2 does
not apply to indemnifiable Losses (i) suffered by Buyer as a result of Seller’s
breach of Section 3.2, 3.3, 3.10, 3.11, or 5.26; (ii) suffered by Seller as a
result of Buyer’s breach of Section 4.2, 4.3, 4.8, or 5.13.2, or (iii) suffered
by either Party as a result of the other Party’s failure to pay or otherwise
discharge any Tax for which it is liable pursuant to this Agreement.

9.7.3 Limitation. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE IN THIS
AGREEMENT OR PROVIDED FOR UNDER ANY LAW, NO PARTY WILL, IN ANY EVENT, BE LIABLE
TO THE OTHER PARTY, EITHER IN CONTRACT OR IN TORT, FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES OF THE OTHER PARTY, INCLUDING
LOSS OF FUTURE REVENUE, INCOME, OR PROFITS, DIMINUTION OF VALUE, OR LOSS OF
BUSINESS REPUTATION OR OPPORTUNITY, RELATING TO THE BREACH OR ALLEGED BREACH OF
THIS AGREEMENT OR OTHERWISE, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS
BEEN DISCLOSED TO THE OTHER PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY
FORESEEN BY SUCH OTHER PARTY. THE EXCLUSION OF CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, AND PUNITIVE DAMAGES AS SET FORTH IN THE PRECEDING SENTENCE
DOES NOT APPLY TO ANY SUCH DAMAGES SOUGHT BY THIRD PARTIES AGAINST BUYER OR
SELLER, AS THE CASE MAY BE, IN CONNECTION WITH ANY LOSS THAT MAY BE INDEMNIFIED
PURSUANT TO THIS ARTICLE 9.

 

53



--------------------------------------------------------------------------------

 

The limitations set forth in Sections 9.7.1 and 9.7.2 do not apply to Losses
that Buyer may suffer in connection with Excluded Obligations or that Seller may
suffer in connection with Assumed Obligations as a result of Buyer’s breach of
Section 5.19, 5.21 or 5.22. Neither Party waives, nor otherwise limits (except
as set forth in this Section 9.7.3), its right to assert a claim against the
other Party for any such Losses.

9.7.4 Collateral Sources.

9.7.4.1 Real Property.

(a) Notwithstanding the foregoing, prior to seeking indemnification from Seller
and after first consulting with Seller, Buyer shall tender to the Title Company
any matter, claim or Losses arising out of Section 3.5 with respect to Real
Property (collectively, a “Post-Closing Title Defect”). Buyer shall keep Seller
reasonably apprised of its action against the Title Company including with
respect to any proposed settlement or other resolution, and shall inform the
Seller in writing immediately upon final resolution of such Title Company claim.
Buyer shall diligently pursue any such claims against the Title Company and, as
between Buyer and Seller, Buyer shall do so at its sole cost and expense. In the
event that Buyer makes any recovery against the Title Company with respect to
such claim, then any potential Seller Indemnity with respect to such
Post-Closing Title Defect shall be null and void.

(b) In the event that a Buyer claim against the Title Company as contemplated by
Section 9.7.4.1(a) with respect to a Post-Closing Title Defect does not result
in any recovery despite the Buyer’s good faith efforts, and if the claim
otherwise remains a potential indemnifiable Loss of Buyer, subject to
limitations in this Article 9, then Seller shall have discretion to require
Buyer to commence an eminent domain action in order to cure the Post-Closing
Title Defect. If Buyer then commences an eminent domain action to cure such
Post-Closing Title Defect, Seller shall be directly liable for and reimburse
Buyer’s reasonable out-of-pocket costs, including reasonable attorney fees and
any award of damages, actually incurred in Buyer’s prosecution of an eminent
domain action to cure the Post-Closing Title Defect; provided, however, Seller
shall have the right to direct settlement of the action or the taking of other
action to cure the Post-Closing Title Defect. No amount of reimbursement of out
of pocket costs paid by Seller under this Section 9.7.4.1(b) shall be considered
in any calculation of the Basket or the Cap.

(c) Notwithstanding anything to the contrary in this Agreement, Buyer shall only
have a right to recovery of reasonable out of pocket costs from Seller under
Section 9.7.4.1(b) if, no later than fifteen (15) months after the Closing Date
and in compliance with, and subject to, all requirements of Sections
9.7.4.1(a)-(b), Buyer shall have commenced an eminent domain action with respect
to the Post-Closing Title Defect(s) for which such recovery is desired.

9.7.4.2 Other Collateral Sources. In calculating the amount of Losses for which
an Indemnified Party is entitled to indemnification under Section 9.2 or 9.3, as
applicable, the amount of indemnifiable Losses shall be reduced by (a) any
insurance

 

54



--------------------------------------------------------------------------------

proceeds net of expenses actually received by the Indemnified Party from an
insurance carrier with respect to those Losses, provided that if the Indemnified
Party fails to either diligently pursue any such insurance proceeds reasonably
available to it or to assign a valid right to the Indemnifying Party to pursue
such insurance proceeds, the Indemnifying Party’s obligation shall be reduced by
the amount of insurance proceeds reasonably available to the Indemnified Party,
and (b) any amounts actually received by the Indemnified Party from third
parties with respect to Losses pursuant to indemnification, warranty or other
similar rights, provided that if the Indemnified Party fails to diligently
pursue such rights, the Indemnifying Party’s obligation shall be reduced by the
amounts available to the Indemnified Party. If any Losses for which
indemnification is actually provided by an Indemnifying Party to an Indemnified
Party under Section 9.2 or 9.3, as applicable, are subsequently reduced by or
the cause or source of any insurance payment or recovery from a third party, the
Indemnified Party promptly shall remit the amount of such payment or recovery to
the Indemnifying Party. Any reduction of Losses due to proceeds received by an
Indemnified Party from a third party or from its own insurance carrier, and thus
either not paid by or reimbursed to the Indemnifying Party, shall not be counted
or otherwise apply in determining the aggregate cumulative amount of Losses of
such Indemnified Party that count toward the Basket or the Cap.

9.7.5 Limitation on Municipal Defenses.

9.7.5.1 Buyer May Assert Against Most Third Parties. No provision of this
Agreement is intended to be, nor shall be construed as, a waiver for any purpose
by Buyer of its right to assert as a defense, against any third party (except
Seller, or any Affiliated Interests of Seller, or any Member), any provision of
Wis. Stat. § 893.80, or any other governmental immunity, Loss limitations or
other legal defense that may apply or be available to municipal Public
Utilities, municipal service corporations, municipalities or other political
subdivisions (collectively, “Municipal Defenses”) that may be available to Buyer
or any of its departments, employees, officers, elected officials, board
members, commissioners, or agents.

9.7.5.2 Buyer May Not Assert to Seller’s Detriment. In furtherance of the
Section 9.7.5.1, with respect to Seller and any Affiliated Interests of Seller,
Buyer shall not, with respect to any claim for Losses brought by Seller under
this Agreement, assert any Municipal Defenses to limit Buyer’s indemnity
obligations under this Agreement. Buyer acknowledges that the notice delivery
requirements set forth in Section 10.2 shall be sufficient for purposes of any
notice that may be required under Wis. Stat. § 893.80.

9.8 Additional Limitations. Except as otherwise specifically agreed elsewhere in
this Agreement, Seller shall not be liable under this Agreement for any Losses
imposed upon or incurred or accrued by Buyer Group relating to acts, omissions,
or other events arising or occurring after the Closing and unrelated to events,
acts or omissions of Seller or Seller Group occurring prior to the Closing Date.
Seller shall have no indemnification obligations under Article 9 to the extent
that, as a result of any negligence or willful misconduct of Buyer or Buyer
Group on or after the Closing Date, the amount of Losses subject to
indemnification by Seller is exacerbated.

9.9 Exclusive Remedies. Seller and Buyer acknowledge and agree that, from and
after the Closing, except as provided in Section 5.13.2, the sole and exclusive
remedy for

 

55



--------------------------------------------------------------------------------

any breach or inaccuracy, or alleged breach or inaccuracy, of any representation
or warranty in this Agreement or any covenant or agreement to be performed under
this Agreement on or prior to the Closing Date, will be indemnification in
accordance with Article 9, as applicable. In furtherance of the foregoing,
Seller and Buyer waive, to the fullest extent permitted by Law, any and all
other rights, claims, and causes of action (including rights of contributions,
if any) that may be based upon, arise out of, or relate to this Agreement, or
the negotiation, execution, or performance of this Agreement (including any tort
or breach of contract claim or cause of action based upon, arising out of, or
related to any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), known or unknown,
foreseen or unforeseen, which exist or may arise in the future, that it may have
against the other arising under or based upon any Law (including any
Environmental Law), common law, or otherwise.

ARTICLE 10

MISCELLANEOUS

10.1 Entire Agreement; Amendment. This Agreement (including its Exhibits and
Schedules) shall constitute the complete and entire agreement between the
Parties with respect to its subject matter and shall supersede all previous oral
and written negotiations and commitments and any other writings with respect to
the subject matter of this Agreement, and there are no agreements,
representations or warranties between the Parties other than the Confidentiality
Agreement. This Agreement cannot be modified or amended except in writing duly
executed by each Party.

10.2 Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and shall be deemed to have been given (a) when
delivered personally, (b) one (1) Business Day after being sent by electronic
mail, (c) one (1) Business Day after being sent by nationally recognized
overnight delivery service, (d) when sent by facsimile transmission, if the
sending facsimile machine receives and prints a confirmation of receipt by the
receiving facsimile machine, or (e) upon receipt after being deposited in the
United States mail, certified and with proper postage prepaid, addressed as
follows:

 

If to Buyer:

 

Great Lakes Utilities

Chair, Great Lakes Utilities

1323 S. 7th Street, PO Box 965

Manitowoc, WI 54221

nkothari@mpu.org

 

If to Seller:

 

Consolidated Water Power Company

610 High Street

Wisconsin Rapids, WI 54495

Attn.: President

thomas.scharff@newpagecorp.com

 

56



--------------------------------------------------------------------------------

 

With a courtesy copy to:

 

Richard A. Heinemann

Boardman, Suhr, Curry & Field, LLP

Suite 410

One South Pinckney Street

PO Box 927

Madison, WI 53701-0927

rheinemann@boardmanlawfirm.com

 

And:

 

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attn: General Counsel

doug.cooper@newpagecorp.com

 

With a courtesy copy to:

 

David A. Meisinger, Esq.

Gonzalez Saggio & Harlan LLP

225 E. Michigan Street

Milwaukee, WI 53202

dave_meisinger@gshllp.com

Any Party may change the address to which notices or other communications are to
be directed to it by giving notice of the change to the other Party in the
manner provided in this Section 10.2. Courtesy copies are for convenience only
and failure to provide a courtesy copy does not alter the effectiveness of a
notice or other communication given in accordance with this Section 10.2.

10.3 Consents and Approvals. Unless otherwise specifically indicated, wherever
the consent or approval of either Party is required or permitted in this
Agreement, the consent or approval must be in writing and may not be
unreasonably withheld, delayed or conditioned.

10.4 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (which may be by facsimile or electronic transmission), each of
which shall be deemed to be original, but all of which together shall constitute
one and the same instrument.

10.5 Parties in Interest; Assignment. This Agreement and all of the provisions
of this Agreement shall be binding upon, shall inure to the benefit of, and
shall be enforceable by the Parties and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned by either Party without the
prior consent of the other Party.

10.6 No Waiver. Except as otherwise expressly provided in this Agreement, the
failure of any Party to enforce at any time any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Agreement or any part of such
provision or the right of that Party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

10.7 No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their permitted assigns, and nothing in this Agreement expressed or
implied shall give or be construed to give to any Person, other than the Parties
and their permitted assigns, any legal or equitable rights under this Agreement,
except (i) as otherwise expressly provided in Article 9, and (ii) as expressly
provided with respect to NewPage-WI.

 

57



--------------------------------------------------------------------------------

 

10.8 Governing Law. This Agreement shall be construed in accordance with, and
the legal relations among the Parties shall be governed by, the Laws of the
State of Wisconsin as applicable to agreements executed and fully performed in
the State of Wisconsin.

10.9 Consent to Jurisdiction and Venue. Each Party consents to the exclusive
jurisdiction and venue of any Federal Court in Wisconsin or any state court
located in Milwaukee, Wisconsin for adjudication of any suit, claim, action or
other proceeding at law or in equity relating to this Agreement, or to any
transaction contemplated by this Agreement. Each Party accepts, generally and
unconditionally, the exclusive jurisdiction and venue of the aforesaid courts
and waives any objection as to venue, and any defense of forum non conveniens.

10.10 Disclosures and Announcements. Public announcements and releases of
information concerning the transactions contemplated in this Agreement by Buyer
or Seller, including all regulatory communications, shall be subject to the
cooperation and approval of both Parties in all essential respects, except if
inconsistent with Buyer’s obligation under Wisconsin’s Public Records Law.

10.11 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, affiliate, agent, attorney or other
Representative of Seller, its Affiliates or its Affiliated Interests shall have
any liability for any obligations, liabilities or other Losses of Seller under
this Agreement or the other documents delivered by Seller in connection with
this Agreement, of or for any claim based on, in respect of, or by reason of,
the transactions contemplated by this Agreement. No past, present or future
director, officer, employee, incorporator, Member, partner, stockholder,
affiliate, agent, attorney or other Representative of Buyer or its Affiliates
shall have any liability for any obligations, liabilities or other Losses of
Buyer under this Agreement or the other documents delivered by Buyer in
connection with this Agreement, of or for any claim based on, in respect of, or
by reason of, the transactions contemplated by this Agreement.

10.12 Exhibits. The various forms attached as Exhibits are believed by the
Parties to be substantially completed and will be modified in writing by the
Parties, acting reasonably and in good faith, as needed to reflect additional
facts, circumstances and information discovered or developed after the Execution
Date and prior to the Closing.

10.13 Guaranty. NewPage-WI shall guarantee to Buyer all obligations of Seller
under this Agreement, in the form of Guaranty attached as Exhibit 10.13 (the
“Guaranty”).

 

58



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or representatives, as of the day and
year first above written.

 

CONSOLIDATED WATER POWER COMPANY     GREAT LAKES UTILITIES By:  

/s/ Thomas Scharff

    By:  

/s/ Joseph Pacovsky

Print Name:  

Thomas Scharff

    Print Name:  

 

Title:   

President

    Title:  

 

 

59



--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

  1.1(A)   Form of Assignment and Assumption Agreement   1.1(B)   Form of Bill
of Sale   1.1(C)   Buyer Required Regulatory Approvals   1.1(D)   Forms of Joint
Use Agreements *   1.1(E)   Limited CERCLA Waiver *   1.1(F)   Permitted
Encumbrances *   1.1(G)   Form of Quitclaim Deeds   1.1(H)   Seller Required
Regulatory Approvals   1.1(I)   Form of Services Agreement *   2.1(1)   Real
Property *   2.1(2)   Personal Property   2.1(3)   Inventory   2.1(4)   Assumed
Agreements   2.1(5)   Transferable Permits   2.1(6)   Transferable Environmental
Permits   2.1(8)   Interconnection Facilities and Equipment   2.1(10)   Other
Purchased Assets   2.2   Other Excluded Assets   2.3(4)   Assumed Obligation
Exception re FERC Licenses   2.3(9)   Other Assumed Obligations   2.8  
Allocation of the Purchase Price *   5.9.1   Interconnection Agreement for Biron
Facility *   5.9.2   Interconnection Agreement for DuBay Facility *   5.9.3  
Interconnection Agreement for Stevens Point Facility *   5.9.4   Interconnection
Agreement for Whiting Facility *   5.9.5   Interconnection Agreement for
Wisconsin Rapids Facility *   5.9.6   Form of Interconnection Agreement
Assignment *   5.14   Separation Description ** 10.13   Form of NewPage-WI
Guaranty *

 

* To be provided after the Execution Date and at or prior to Closing.

** To be provided at the Execution Date and updated at Closing.



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

 

3.4   Third party consents, notices or filings necessary in conjunction with the
sale by Seller 3.5   Exceptions to title to Purchased Assets 3.6.2(A)  
Exceptions to Seller’s possession of all required Environmental Permits 3.6.2(B)
  List of Environmental Permits held by Seller related to Projects 3.6.3  
Environmental Claims 3.6.4   Matters for which Seller has been identified as a
potentially responsible party 3.6.5   Releases 3.7   Permits 3.8   Exceptions to
operation of Projects in compliance with all Laws, to Seller’s Knowledge 3.9  
Litigation 3.12   Existing insurance policies 3.15   Employment Claims 4.4  
Third party consents, notices or filings necessary in conjunction with the sale
by Buyer

A copy of the Exhibits and Schedules will be furnished supplementally to the
Commission upon request.